Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 1 of 57




        Civil Action No. 6:21-cv-206



        EXHIBIT B
 Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 2 of 57
                             Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




SDV-R                                                          SDV-R-AR




                               SIDS-T40038-00-4AUS



                                   SDV-R™ and SDV-R-AR™
                                   non-arc-resistant and arc-resistant
                                   distribution circuit breakers
                                   instruction manual
                                   Installation operation maintenance




                                                                               usa.siemens.com/sdv

                                                                                                       1
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 3 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                                        Arc flash and explosion hazard.
                                                        Will cause death, serious injury or property damage.
                                                        No equipment can completely eliminate the risk of arc flash.
                                                        This equipment is not arc-resistant unless all of the following
                                                        conditions are met:
                                                        1. All pressure relief devices are free to operate as designed.
                                                        2. The fault energy available to the equipment does not exceed
                                                            the internal arcing short-circuit current rating and rated arcing
                                                            duration of the equipment.
                                                        3. There are no obstructions around the equipment that could
                                                            direct the arcing exhaust products into an area intended to be
                                                            protected.
                                                        4. The equipment is installed in accordance with the information
                                                            in the instruction manuals and drawings.




    Important
    The information contained herein is general in nature and             Further, a qualified person shall also be familiar with the proper
    not intended for specific application purposes. It does not           use of special precautionary techniques, personal protective
    relieve the user of responsibility to use sound practices in          equipment, insulation and shielding materials, and insulated tools
    application, installation, operation and maintenance of the           and test equipment. Such persons are permitted to work within
    equipment purchased. Siemens reserves the right to make               limited approach of exposed live parts operative at 50 volts or
    changes in the specifications shown herein or to make                 more, and shall, at a minimum, be additionally trained in all of
    improvements at any time without notice or obligation.                the following:
    Should a conflict arise between the general information
                                                                          •      he skills and techniques necessary to distinguish exposed
                                                                                T
    contained in this publication and the contents of drawings
                                                                                energized parts from other parts of electric equipment
    or supplementary material or both, the latter shall take
    precedence.                                                           •      he skills and techniques necessary to determine the nominal
                                                                                T
                                                                                voltage of exposed live parts
    Qualified person
    For the purpose of this instruction manual a qualified                •      he approach distances specified in NFPA 70E® and the
                                                                                T
    person is one who has demonstrated skills and knowledge                     corresponding voltages to which the qualified person will be
    related to the installation, construction and operation of the              exposed
    equipment and the hazards involved. In addition, this
                                                                          •      he decision-making process necessary to determine the
                                                                                T
    person has the following qualifications:
                                                                                degree and extent of the hazard and the personal protective
    •   I s trained and authorized to                                          equipment and job planning necessary to perform the task
         de-energize, clear, ground and tag circuits and                        safely.
         equipment in accordance with established safety
         procedures.
    •   Is trained in the proper care and use of protective
          equipment, such as: rubber gloves, hard hat, safety
          glasses or face shields, flash clothing, etc., in
          accordance with established safety practices.
    •   Is trained in rendering first aid.


2
         Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 4 of 57
                                     Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




                                            Hazardous voltages and high-speed moving parts.
                                            Will cause death, serious injury or property damage.
                                            Always de-energize and ground the equipment before
                                            maintenance. Read and understand this instruction manual
                                            before using equipment. Maintenance should be performed only
                                            by qualified personnel. The use of unauthorized parts in the
                                            repair of the equipment or tampering by unqualified personnel
                                            will result in dangerous conditions which will cause death, severe
                                            injury or equipment damage. Follow all safety instructions
                                            contained herein.




Note:                                                        Table of contents:
These instructions do not purport to cover all
details or variations in equipment, nor to provide
                                                             Introduction                                        04 – 05
for every possible contingency to be met in
connection with installation, operation or
                                                             General description                                 06 – 07
maintenance. Should further information be
desired or should particular problems arise that
are not covered sufficiently for the purchaser’s             Receiving, handling and storage                     08 – 10
purposes, the matter should be referred to the
local sales office.                                          Installation                                        11 – 13

The contents of this instruction manual shall not            Electrical connections                                  14
become part of or modify any prior or existing
agreement, commitment or relationship. The                   Instrument transformers                             15 – 16
sales contract contains the entire obligation of
Siemens Industry, Inc. The warranty contained in             Inspections, checks, and tests                      17 – 22
the contract between the parties is the sole
warranty of Siemens Industry, Inc. Any                       Type 3AH35-SDV-R vacuum circuit breaker
statements contained herein do not create new                operator module                                     23 – 35
warranties or modify the existing warranty.
                                                             Maintenance                                         36 – 47

                                                             Troubleshooting                                     48 – 49

                                                             Overhaul                                            50 – 51

                                                             Disposal                                                52

                                                             Appendix                                            53 – 55



                                                                                                                           3
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 5 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                        Introduction

                                                                       Arc flash hazard and hazardous voltages.
                                                                       Will cause death, serious injury or property damage.
                                                                       Always de-energize and ground the equipment before maintenance.
                                                                       Read and understand this instruction manual before using equipment.
                                                                       Maintenance should be performed only by qualified personnel. The use
                                                                       of unauthorized parts in the repair of the equipment or tampering by
                                                                       unqualified personnel will result in dangerous conditions which will
                                                                       cause death, severe injury or equipment damage. Follow all safety
                                                                       instructions contained herein.




                                                                       Arc flash hazard, hazardous voltages and high-speed moving parts.
                                                                       Will cause death, serious injury or property damage.
                                                                       To avoid arc flash burns, electrical shock and entanglement in moving
                                                                       parts, only qualified personnel should work on or around this
                                                                       equipment after becoming thoroughly familiar with all danger or
                                                                       warning notices, and procedures contained herein. Personnel must
                                                                       observe all applicable regulations (e.g., OSHA), follow all requirements
                                                                       of NFPA 70E and adhere to specific operating procedures applicable to
                                                                       the installation. Use appropriate personal protective equipment (PPE)
                                                                       for the voltage and arc flash incident energy exposure.




                                                                       Arc flash hazard and explosion hazard.
                                                                       Will cause death, serious injury or property damage.
                                                                       No equipment can completely eleminate the risk of arc flash.
                                                                       SDV-R-AR equipment is not arc-resistant unless all of the following
                                                                       conditions are met:
                                                                       1.     All pressure relief devices are free to operate as designed.
                                                                       2.     The fault energy available to the equipment does not exceed the
                                                                              internal arcing short-circuit current rating and rated arcing
                                                                              duration of the equipment.
                                                                       3.     There are no obstructions around the equipment that could direct
                                                                              the arcing exhaust products into an area intended to be protected.
                                                                       4.     The equipment is installed in accordance with the information in
                                                                              the instruction manual and drawings.


4
               Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 6 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Introduction                                      Field service operation and warranty
The SDV-R family of distribution circuit          issues
breakers is designed to meet all applicable       Siemens can provide competent, well-trained
ANSI, NEMA, and IEEE standards.                   field service representatives to provide
                                                  technical guidance and advisory assistance
Successful application and operation of this
                                                  for the installation, overhaul, repair and
equipment depends as much upon proper
                                                  maintenance of Siemens equipment,
installation and maintenance by the user as
                                                  processes and systems. Contact regional
it does upon the proper design and
                                                  service centers, sales offices or the factory for
fabrication by Siemens.
                                                  details, or telephone Siemens field service at
The purpose of this instruction manual is to      +1 (800) 333-7421 or +1 (423) 262-5700
assist the user in developing safe and            outside the U.S.
efficient procedures for the installation,
                                                  For medium-voltage customer service issues,
maintenance and use of the equipment.
                                                  contact Siemens at +1 (800) 333-7421 or +1
Contact the nearest Siemens representative        (423) 262-5700 outside the U.S.
if any additional information is desired.
Signal words
The signal words “danger,” “warning,” and
“caution” used in this manual indicate the
degree of hazard that may be encountered by
the user. These words are defined as:
Danger - Indicates an imminently hazardous
situation that, if not avoided, will result in
death or serious injury.
Warning - Indicates a potentially hazardous
situation that, if not avoided, could result in
death or serious injury.
Caution - Indicates a potentially hazardous
situation that, if not avoided, may result in
minor or moderate injury.
Notice - Indicates a potentially hazardous
situation that, if not avoided, may result in
property damage.




                                                                                                                     5
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 7 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                         General description
                                       Introduction                                             Specific standards which apply include:
                                       Siemens type SDV-R distribution circuit
                                                                                                •    NSI/IEEE C37.04-2018 Standard for
                                                                                                    A
                                       breakers are precision-built equipment
                                                                                                    ratings and requirements for ac high-
                                       designed to function efficiently under normal
                                                                                                    voltage circuit breakers with rated
                                       operating conditions. They are designed and
                                                                                                    maximum voltage above 1,000 V
                                       manufactured to operate within the
                                       parameters established in the relevant ANSI/             •    NSI/IEEE C37.09-2018 Standard test
                                                                                                    A
                                       IEEE C37 and NEMA standards for distribution                 procedure for ac high-voltage circuit
                                       circuit breakers. Performance requirements of                breakers with rated maximum voltage
                                       these standards have been met or exceeded                    above 1,000 V
                                       by these designs.
                                                                                                •   ANSI/IEEE C37.20.4-2013 Standard for
                                                                                                    indoor ac switches (1 kV to 38 kV) for use
                                                                                                    in metal-enclosed switchgear
                                                                                                •   ANSI/IEEE C37.20.7-2017 guide for
                                                                                                    testing switchgear rated up to 52 kV for
                                                                                                    internal arcing faults.
                                                                                                The instructions included in this instruction
                                                                                                manual are provided to aid you in obtaining
                                                                                                longer and more economical service from
                                                                                                your Siemens distribution circuit breaker. For
                                                                                                proper installation and operation, this
                                                                                                information should be distributed to your
                                                                                                operators and engineers.
                                                                                                By carefully following these instructions,
                                                                                                difficulties should be avoided. However, these
                                                                                                instructions are not intended to cover all
                                                                                                details of variations that may be encountered
                                                                                                in connection with the installation, operation
                                                                                                and maintenance of this equipment.

                     Figure 1: Typical types SDV-R-AR and SDV-R distribution circuit breakers
                                                                                                Should additional information be desired,
                                                                                                including replacement instruction manuals,
                                                                                                contact your local Siemens representative.
                                                                                                To provide additional personal protection in
                                                                                                the event of an internal arcing fault, the SDV-
                                                                                                R-AR variant is also classified as arc-resistant
                                                                                                and has been qualified to carry a type 2B
                                                                                                accessibility rating per ANSI/IEEE C37.20.7.




6
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 8 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Scope                                             Siemens distribution circuit breakers carry a       Operator          Type
These instructions cover the installation,        type designation, as shown in Table 1. This                           SDV-R
operation and maintenance of a Siemens type       designation may appear on drawings and              Stored energy
                                                                                                                        SDV-R-AR
SDV-R distribution circuit breaker. The           familiarity with them will simplify
equipment designs described in this               communications with the factory.
instruction manual consists of free-standing                                                        Table 1: Distribution circuit breaker
                                                  The SDV-R-AR is classified as arc-resistant, as
outdoor distribution circuit breakers for                                                           designations
                                                  defined in ANSI/IEEE C37.20.7, and has been
application up to 38 kV. Typical type SDV-R
                                                  qualified to carry a type 2B accessibility
and SDV-R-AR distribution circuit breakers are
                                                  rating. The arc-resistant features are intended
shown in Figure 1. All diagrams, descriptions,
                                                  to provide an additional degree of protection
and instructions apply to all of the above
                                                  to personnel in close proximity to the
classes and designs unless noted otherwise.
                                                  equipment in the event of an internal arcing
Standard construction details of the circuit      fault while the equipment is operating under
breaker including the 3AH35-SDV-R operator        normal conditions.
are given in the appropriate sections of this
                                                  Normal conditions include the “usual service
instruction manual.
                                                  conditions” defined in ANSI/IEEE C37.04 and
Special mechanical and electrical devices,        ANSI/IEEE C37.010.
furnished in accordance with purchase order
                                                  For the SDV-R-AR arc-resistant version, the
requirements, are covered by supplementary
                                                  following conditions intended to maintain the
instructions submitted with the customer
                                                  integrity of the equipment during an internal
drawing package and are in addition to this
                                                  arcing fault event are in addition:
instruction manual.
                                                  1. A
                                                      ll doors and panels providing access to
The equipment furnished has been designed
                                                     primary compartments must be closed
to operate in a system having the circuit
                                                     and properly secured (All bolts installed
capacity specified by the purchaser. If for any
                                                     and tightened. All latches in latched
reason the equipment is used in a different
                                                     position.)
system or if the short-circuit capacity of the
system is increased, the ratings of the           2. A
                                                      ll pressure relief devices must be free to
equipment, including the momentary rating            operate as designed.
and the interrupting capacity of the type
                                                  3. T
                                                      he fault energy available to the
SDV-R distribution circuit breaker must be
                                                     equipment must not exceed the internal
checked. Failure on the part of the user to
                                                     arcing short-circuit current rating and
receive approval of intended changes from
                                                     rated arcing duration of the equipment.
Siemens may cause the warranty to be void.
                                                  4. T
                                                      here must be no obstructions around the
This instruction manual applies to SDV-R and
                                                     equipment that could direct the arcing
SDV-R-AR distribution circuit breakers only.
                                                     exhaust products into an area intended to
For other equipment, please refer to the
                                                     be protected.
relevant instruction manual.
                                                  5. T
                                                      he equipment must be properly
General description
                                                     grounded.
The distribution circuit breaker described in
this instruction manual is of the ac high-        6. A
                                                      ll equipment must be properly installed
voltage outdoor circuit breaker type, as             in accordance with information in
defined in the relevant ANSI/IEEE standards.         instruction manuals and drawings.
All high-voltage parts excluding roof bushings
                                                  7. T
                                                      he type SDV-R-AR enclosure must be
are completely enclosed within grounded
                                                     installed with the arc-exhaust vents at
barriers. The secondary control devices and
                                                     least 79” (2.0 m) above finished grade.
primary circuits are isolated from each other
by barriers.




                                                                                                                                            7
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 9 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                        Receiving, handling,
                                      Receiving                                           Shipping damage claims
                                      Each type SDV-R distribution circuit breaker is     Important: The manner in which visible
                                      securely blocked and braced for shipment. It        shipping damage is identified by consignee
                                      is crated, boxed or covered as required by          prior to signing the delivery receipt can
                                      shipping conditions. If special handling is         determine the outcome of any damage claim
                                      required, it is so indicated. Relatively delicate   to be filed.
                                      instruments, protective relays and other
                                                                                          Notification to carrier within 15 days for
                                      devices are included, and the type SDV-R
                                                                                          concealed damage is essential if loss resulting
                                      distribution circuit breaker must be handled
                                                                                          from unsettled claims is to be eliminated or
                                      carefully when unloading.
                                                                                          minimized.
                                      Inspection and unpacking
                                                                                          1. W
                                                                                              hen shipment arrives, note whether
                                      Inspect the equipment as soon as possible
                                                                                             equipment is properly protected from the
                                      after receipt for any damage that may have
                                                                                             elements. Note trailer number on which
                                      occurred in transit. Before unpacking,
                                                                                             the equipment arrived. Note blocking of
                                      examine the package itself, as a damaged
                                                                                             equipment. During unloading, make sure
                                      package may indicate damage to the contents
                                                                                             to count the actual items unloaded to
                                      of the package. Be careful when unpacking
                                                                                             verify the contents as shown on the
                                      equipment. The use of sledgehammers and
                                                                                             delivery receipt.
                                      crowbars may damage the finish, or the
                                      equipment itself. Use nail pullers. After           2. M
                                                                                              ake immediate inspection for visible
                                      unpacking, examine equipment for any                   damage upon arrival and prior to
                                      possible damage. Check the shipping                    disturbing or removing packaging or
                                      manifest to be certain that all items have             wrapping material. This should be done
                                      been received.                                         prior to unloading when possible. When
                                                                                             total inspection cannot be made on
                                      Note: If there is a shortage, make certain
                                                                                             vehicle prior to unloading, close
                                      it is noted on the freight bill and contact
                                                                                             inspection during unloading must be
                                      the carrier immediately. Notify Siemens
                                                                                             performed and visible damage noted on
                                      medium- voltage customer service at
                                                                                             the delivery receipt. Take pictures if
                                      +1 (800) 333-7421 (+1 (423) 262-5700
                                                                                             possible.
                                      outside the U.S.) of any shortage or damage.
                                                                                          3. A
                                                                                              ny visible damage must be noted on the
                                                                                             delivery receipt and acknowledged with
                                                                                             the driver’s signature. The damage should
                                                                                             be detailed as much as possible. It is
                                                                                             essential that a notation “possible internal
                                                                                             damage, subject to inspection” be
                                                                                             included on delivery receipt. If the driver
                                                                                             will not sign the delivery receipt with
                                                                                             damage noted, the shipment should not
                                                                                             be signed for by the consignee or their
                                                                                             agent.
                                                                                          4. N
                                                                                              otify Siemens immediately of any
                                                                                             damage, at +1 (800) 333-7421 or
                                                                                             +1 (423) 262-5700 outside the U.S.
                                                                                          5. A
                                                                                              rrange for a carrier inspection of damage
                                                                                             immediately.




8
            Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 10 of 57
                                         Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




 and storage
Important: Do not move equipment from        Note: Shipments are not released from
the place it was set when unloading.         the factory without a clear bill of lading.
Also, do not remove or disturb packaging     Approved methods are employed for
or wrapping material prior to carrier        preparation, loading, blocking and tarping of
damage inspection. Equipment must be         the equipment before it leaves the Siemens
inspected by carrier prior to handling       factory. Any determination as to whether the
after receipt. This eliminates loss due to   equipment was properly loaded or properly
claims by carrier that equipment was         prepared by shipper for over-the-road travel
damaged or further damaged on site           cannot be made at the destination. If the
after unloading.                             equipment is received in a damaged
                                             condition, this damage to the equipment
6. B
    e sure equipment is properly
                                             must have occurred while en route due to
   protected from any further damage
                                             conditions beyond Siemens control. If the
   by covering it properly after
                                             procedure outlined above is not followed by
   unloading.
                                             the consignee, purchaser or their agent,
7. If practical, make further inspection    Siemens cannot be held liable for repairs.
   for possible concealed damage while       Siemens will not be held liable for repairs in
   the carrier’s inspector is on site. If    any case where repair work was performed
   inspection for concealed damage is        prior to authorization from Siemens.
   not practical at the time the carrier’s
   inspector is present, it must be done
   within 15 days of receipt of              Important: Packaging materials could be
   equipment. If concealed damage is         flammable. Do not expose packing material to
   found, the carrier must again be          open flames or high temperatures. Disposal
   notified and inspection made prior to     regulations vary from locality to locality and
   taking any corrective action to repair.   may be modified over time. Specific
   Also notify Siemens immediately at        regulations and guidelines should be verified
   +1 (800) 333-7421 or +1 (423) 262-        at the time of waste processing to ensure that
   5700 outside the U.S.                     current requirements are being fulfilled. For
                                             specific assistance in understanding and
8. O
    btain the original of the carrier
                                             applying regional regulations and policies or
   inspection report and forward it along
                                             manufacturer’s recommendations, refer to
   with a copy of the noted delivery
                                             the local Siemens service representative for
   receipt to Siemens at +1 (800) 333-
                                             additional information.
   7421 or +1 (423) 262-5700 outside
   the U.S. Approval must be obtained
   by Siemens from the carrier before
   any repair work can be performed.
   Before approval can be obtained,
   Siemens must have the above
   referenced documents. The carrier
   inspection report and/or driver’s
   signature on the delivery receipt does
   not constitute approval to repair.




                                                                                                                   9
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 11 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                      Lifting and moving                                    Lifting type SDV-R distribution circuit
                                      There are a number of methods that can be             breaker with crane
                                      used in handling the type SDV-R distribution          The recommended lifting of type SDV-R
                                      circuit breaker that, when properly                   distribution circuit breakers is by means of
                                      employed, will not damage the type SDV-R              cables connected to an overhead crane. The
                                      distribution circuit breaker. The handling            cables are connected to the lifting lugs on
                                      method used will be determined by                     the top of the type SDV-R distribution circuit
                                      conditions and available equipment at the             breaker as illustrated in Figure 2: Lifting
                                      installation site. Lifting with a crane using a       type SDV-R distribution circuit breaker with
     A
                ~50°                  sling and lifting lugs is the preferred method        crane. A crane with enough height should
                                      of handling; however, overhead                        be used so the load angle on the lifting
                                      obstructions often dictate that other                 cable will be approximately 50° when
                                      methods must be used. Forklift trucks may             viewed from the front or rear.
                                      be used prior to removal of wooden skids.
                                                                                            Storage
                                      Verify the forklift blades pass completely
                                                                                            When it is necessary to store a type SDV-R
                                      through the wooden skid under the circuit
                                                                                            distribution circuit breaker in an area
                                      breaker.
                                                                                            exposed to the weather or under humid
                                      Each type SDV-R distribution circuit breaker          conditions, energize the space heaters
                                      has provisions for attaching lifting cables.          provided and make certain that any vents
                                      Lifting lugs are provided, which are                  are uncovered to allow air to circulate. If at
                                      designed for use with a lift sling or hooks of        all possible, install the type SDV-R
                                      the proper size and a crane of adequate               distribution circuit breaker at the permanent
                                      height and capacity. Refer to the type SDV-R          location even though it may be some time
                                      distribution circuit breaker nameplate for            before the equipment is used. It is also
                                      the weight.                                           recommended that the type SDV-R
 Value A
                                                                                            distribution circuit breaker receives periodic
 dimensions in inches (mm)                                                                  inspection during storage.
 38.0 kV 1,200 A-2,000 A                                                                    Access to the heater circuit is gained by
 61 (1,550)                                                                                 opening the door to the relay and control
                                                                                            compartment. Refer to the wiring diagram
Figure 2: Lifting type SDV-R                                                                drawing for space heater circuit
distribution circuit breaker with                                                           connections. Lubricate hinges and other
crane                                                                                       moving parts.




                                                                       Heavy weight.
                                                                       Can result in death, serious injury or property damage.
                                                                       Observe all handling instructions in this instruction manual to prevent
                                                                       tipping or dropping of equipment.




10
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 12 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




  Installation
Preparation for installation                       Use anti-seize compound (Loctite* 77164 or         * Loctite is a registered trademark of
Prior to installation of the type SDV-R            77124 nickel anti-seize) on the 1/2-13 SAE         Henkel Corporation.
distribution circuit breaker, careful design,      stainless steel cap screws used to secure the
planning, and construction of the foundation       legs to facilitate removal of the legs should
or base on which the circuit breaker will rest     it be required in the future. Torque the 1/2-
must be made. A thorough analysis and              13 SAE hardware to 50-75 ft-lbs (80-
careful construction may alleviate many            102 Nm)
problems at the time of installation, and
                                                   The height (as installed) between the
during operation. It is important that a
                                                   mounting surface (foundation) and the
relatively level surface be provided capable of
                                                   bottom of the enclosure must be at least 4”
supporting the weight of the type SDV-R
                                                   (102 mm) and no higher than 28” (711 mm).
distribution circuit breaker, and 0.75-inch
diameter anchor bolts are recommended.             The type SDV-R-AR circuit breaker must be
                                                   installed with the arc-exhaust vents at least
Figure 4: Anchoring type SDV-R distribution
                                                   79” (2.0 m) above finished grade.
circuit breaker on page 13 illustrates typical
locations for anchor bolts. No special leveling    High-seismic installations
procedures are required.                           Figure 3: Outline drawing on page 12 shows
                                                   optional cross-braces installed for high-
Prior to installation of a type SDV-R
                                                   seismic requirements.
distribution circuit breaker, study this
instruction book and the circuit breaker           Cross braces can be installed if the bottom of
drawings, such as general arrangement/             the enclosure is at least 12” (330 mm) above
outline drawing, schematic diagram,                the foundation.
connection diagrams, current transformer
                                                   The cross braces consist of steel links that are
connection diagram, electrical bill of material,
                                                   adaptable for all installation heights (from 13”
and nameplate engraving.
                                                   (330 mm) to 28” (711 mm). Install the cross
Special attention should be given to the           braces as shown in the illustration. The end of
foundation information contained in this           the link with a single hole is bolted to the
instruction manual as well as the information      lowest hole on the leg. The opposite link is
provided on the equipment drawings. Verify         bolted with the single-hole end bolted to one
the foundation conforms to the requirements        of the two highest exposed holes in the leg
described in this instruction manual and the       below the enclosure. The highest hole or
general arrangement/outline drawing.               second highest hole is used, as necessary to
                                                   allow alignment. Then, bolt the two links
The type SDV-R distribution circuit breaker is
                                                   together towards the middle, using whichever
shipped with the legs attached. The legs must
                                                   set of holes align.
be set to the desired height.
                                                   When optional cross braces are furnished,
Setting leg height
                                                   install all eight cross braces (four sets) to
The type SDV-R distribution circuit breaker is
                                                   obtain the required seismic performance.
shipped with the legs set to a low level (and
on some units, turned outward). The legs           Location
must be removed and installed correctly.           The circuit breaker should be located so that
                                                   it is readily accessible for manual operation
Remove the legs from the enclosure (if
                                                   and inspection. Ample clearance should be
shipped turned outward). Raise the enclosure
                                                   provided for doors and panels to swing open,
and install the legs at the desired height.
                                                   or to be removed for servicing the circuit
The legs must be installed and turned inward,      breaker.
so that the two sides of the each leg are
adjacent to the enclosure sides and the hole
at the bottom of the leg is inside the
perimeter of the enclosure, as in Figure 3:
Outline drawing on page 12.



                                                                                                                                         11
                      Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 13 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Figure 3: Outline drawing1




                                               F                                                              W

                                               A                                                       I    2-4-6           J   1-3-5   K

                             B       C


                                                                                                                    L           M
                                                                                           Ø D




                                                                                                     Operator                                   High-voltage
                                                                                                     compartment                                compartment




          H                                                                   V      U                              N

                                                                                                                                                Relay and
                                                                                                                                                control
                                                                                                 O                  P                           compartment



                  E                                                    E



                                                                                     T
                                                                                                                                                 Q



                                               G                                                                        R

                                                                                                                        S

                                                                                                      Ground pads on diagonally opposite corners

                38.0 kV                              38.0 kV                              38.0 kV                               38.0 kV
      Item      1,200 A- 2,000 A           Item      1,200 A-2,000 A          Item        1,200 A-2,000 A           Item        1,200 A-2,000 A
      A         68.2 (1,733)               G         61.5 (1,561)             M           5.0°                      S           71.3 (1,810)
      B         14.6 (371)                 H         84.2 (2,140)             N           67.8 (1,721)              T           28.0 (711)
      C         19.5 (495)                 I         33.1 (841)               O           9.3 (237)                 U           99.9 (2,538)
      D         2.0 (51)                   J         28.5 (723)               P           58.4 (1,484)              V           149.4 (3,795)
      E         8.0 (203)                  K         20.6 (525)               Q           3.0 (76)
                                                                                                                    W           82.2 (2,089)
      F         99.4 (2,524)               L         5.0°                     R           62.1 (1,578)




     Note 1: Shown with optional cross-bracing for high-seismic loading, and with legs installed at maximum height 28” (711 mm).

     Note 2: Unit must be installed with the arc-exhaust vents at least 79” (2.0 m) above finished grade.

     Dimensions in inches (mm)



12
           Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 14 of 57
                                        Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




                                                                                    Figure 4: Anchoring type SDV-R-AR distribution circuit breaker




                                                                                A

                                                                                B

                                                       J



                                                               0
                                                                                        K
                                                                               N




                                                           P

                      H     G                                         Q




                                M              L
                                                                               D

                                                                                C
                                                   F




                                                           E


                                                                                               I




       38.0 kV                  38.0 kV                            38.0 kV
       1,200 A-                 1,200 A-                           1,200 A-
Item   2,000 A         Item     2,000 A        Item                2,000 A
A      67.4 (1,714)    G        62.1 (1,578)   M                   30.4 (771)
B      61.5 (1,561)    H        68.1 (1,731)   N                   0.8 (298)
C      6.0 (152)       I        120°           O                   2.8 (70)
D      12.0 (305)      J        30.7 (781)     P                   8.0 (203)
E      30.7 (781)      K        0.4 (9)        Q                   5.3 (134)
F      6.4 (163)       L        16.9 (430)     R                   90°

                                                                                                        R                      I




Dimensions in inches (mm)



                                                                                                                                               13
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 15 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                        Electrical connections

                                                                       Hazardous voltages and high speed moving parts.
                                                                       Will cause death, serious injury or property damage.
                                                                       Do not work on energized equipment and SDV-R integral ground switch
                                                                       is not meant to be a personnel safety ground. Always de-energize and
                                                                       ground high-voltage conductors before working on or near them. The
                                                                       user must make all ground connections before making high-voltage
                                                                       connections, adjust the circuit breaker height to ensure compliance with
                                                                       safety codes for electrical clearance, and assure that the arc-exhaust
                                                                       vents are at least 79” (2.0 m) above finished grade.




Important: An induced voltage         Ground connections                                    customer supplied unless otherwise specified)
can be present on the load side       Grounding pads on diagonally opposite                 and must be securely tightened to a clean,
of an open vacuum interrupter.        corners of the enclosure are provided for             bright surface to assure good contact.
To minimize any potential             connecting the cabinet to ground. A ground
                                                                                            Secondary control wiring
hazards to operating                  pad is provided on the bottom surface of the
                                                                                            All secondary control wiring installed by the
personnel, the ground                 enclosure for connecting the grounding
                                                                                            factory is neatly routed and secured in place.
connections must be                   switch terminals to ground. This ground pad
                                                                                            Complete all field connections in a similar
connected before the high             must be rotated from the “shipping” position
                                                                                            manner. Check that the protective relay panel
voltage connections. Separate         to the “installed” position as shown in Figure
                                                                                            (if so equipped) clears any additional wiring
connections for the grounding         5: Ground switch connection pad installation
                                                                                            installed.
switch and enclosure ground           on page 15 by reusing the M12 hardware
must be used.                         supplied and tightening the bolts to 52 ft-lb         A conduit panel opening is provided in the
                                      (70 Nm).                                              bottom of the relay and control compartment
                                                                                            for the connection of control circuits. The
                                      The grounding conductors should be at least
                                                                                            control wires should be run separately from
                                      4/0 AWG conductor for all ground
                                                                                            high-voltage wiring to prevent inductive
                                      connections. A good low-resistance ground is
                                                                                            coupling between them and should be sized
                                      essential for adequate protection and for
                                                                                            for full operating current to avoid a drop in
                                      proper functioning of electronic components
                                                                                            voltage below that specified on the
                                      such as protective relays. Connections to
                                                                                            nameplate. All conduits should be sealed off
                                      ground pads must be made in such a manner
                                                                                            at their entrance to the relay and control
                                      that a reliable ground connection is obtained.
                                                                                            compartment.
                                      Consult latest National Electrical Code® or
                                                                                            Terminal blocks are provided inside the relay
                                      National Electric Safety Code® for ground
                                                                                            and control compartment for the connections
                                      connection standards.
                                                                                            necessary for the control wiring and
                                      Primary lead connections                              protective relay panel (if so equipped).
                                      The primary leads must be routed to the               Terminal blocks for current transformer wiring
                                      bushing terminals to maintain adequate                are located in the relay and control
                                      dielectric clearance between different phase          compartment and wires can easily be routed
                                      conductors and to ground. Conductors must             from the conduit panel opening in the relay
                                      be supported so that the circuit breaker              and control compartment to the current
                                      bushings are not subjected to excessive               transformer circuit terminal blocks in the relay
                                      strains, both during normal service and in the        and control compartment. Consult the
                                      event of a short-circuit condition. The leads         connection diagrams for the location of
                                      should be sized to have a capacity at least           connection terminal points for each circuit.
                                      equal to the maximum operating current of
                                                                                            Connection diagrams are provided with each
                                      the circuit and within the rating of the type
                                                                                            type SDV-R distribution circuit breaker and
                                      SDV-R distribution circuit breaker.
                                                                                            will be found in the pocket inside the relay
                                      Connections are to be made to the bolted
                                                                                            and control compartment door.
14                                    aerial lug terminals of the bushings (normally
               Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 16 of 57
                                            Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




  Instrument transformers

                                 Hazardous voltages.
                                 Will cause death, serious injury or property damage.
                                 Do not operate current transformers with the secondary open circuited.
                                 Current transformers must be either connected to a load or short
                                 circuited. Current transformer secondary circuits also must be
                                 grounded.




Current transformers (CTs)                            Phase barriers
Figure 6: Type SDV-R distribution circuit             Phase barriers are provided on all type SDV-R
breaker with interphase barriers and bushing          distribution circuit breakers as shown in
current transformers installed in primary             Figure 6: Type SDV-R- distribution circuit
compartment on page 16 illustrates the                breaker with interphase barriers and bushing
location of bushing (toroidal) CTs installed in       current transformers installed in primary
the primary compartment of a type SDV-R               compartment. These plates of insulating
distribution circuit breaker. The roof bushings       material provide suitable electrical insulation
pass through the CTs. Up to two CTs may be            between the primary circuit elements.
mounted around each roof bushing. The
bushing CT connections are wired to separate
terminal blocks located in the relay and
control compartment.




   Transport position                                 Installed position



Figure 5: Ground switch connection pad installation

                                                                                                                     15
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 17 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Figure 6: Type SDV-R-AR distribution circuit breaker with interphase barriers and bushing current transformers installed in primary compartment




                                        A-A                                                              B-B
                                       1-3-5                                                            2-4-6




                                              B                                                     A


                        A



                                                                                                    B           B



                                           E



         D



                                                      B




              C


                                                      C




                                                  B                                                 A




     Item     Description
     A        Bushing current transformer (one per bushing shown)
     B        Phase barriers
     C        Relay and control compartment
     D        Operator compartment
     E        High-voltage compartment




16
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 18 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




  Inspections, checks and tests

                                Hazardous voltages and high speed moving parts.
                                Will cause death, serious injury or property damage.
                                Read instruction manuals, observe safety instructions and use qualified
                                personnel.




Introduction                                         Opening the fused knife switch or molded-
This section provides a description of the           case circuit breaker or removing the pullout-
inspections, checks and tests to perform on          type fuse holder accomplishes the desired
the SDV-R and SDV-R-AR distribution circuit          result: control power is disconnected.
breakers prior to operation.
                                                     Spring-discharge check
Inspections, checks and tests without                The spring-discharge check consists of
control power                                        simply performing the following tasks in the
SDV-R and SDV-R-AR vacuum circuit breakers           order given. This check assures both the
are normally shipped with the primary                tripping and closing springs are fully
contacts open, the ground switch contacts            discharged.
closed, and the springs discharged. However,         1. De-energize control power.
prior to starting the inspection process, it is
                                                     2. P
                                                         ress red OPEN/TRIP button on the
critical to first verify that the control power is
                                                        operating mechanism.
de-energized, the spring-loaded mechanisms
are in the discharged condition and the circuit      3. P
                                                         ress black CLOSE button on the operating
breaker main contacts are open.                         mechanism.
De-energizing control power                          4. A
                                                         gain press red OPEN/TRIP button on the
To de-energize the control power, open the              operating mechanism.
disconnect device in the relay and control
                                                     5. V
                                                         erify spring condition indicator shows
compartment. Figure 7: Relay and control and
                                                        DISCHARGED.
operator compartments for type SDV-R-AR
circuit breaker with stored-energy operator on       6. V
                                                         erify main contact status indicator shows
page 18 presents the location of this                   OPEN.
disconnect in a standard type SDV-R or SDV-R-
                                                     Physical inspections
AR distribution circuit breaker.
                                                     1. Verify the rating of the circuit breaker is
The control power disconnect device is                   compatible with the system.
normally a fused knife switch. However, in
                                                     2. P
                                                         erform a visual shipping damage check.
some outdoor circuit breakers, a molded-
                                                        Clean the circuit breaker of all shipping
case circuit breaker or pullout-type fuse
                                                        dust, dirt, and foreign material.
holder may be used in lieu of the fused knife
switch.




                                                                                                                    17
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 19 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Figure 7: Relay and control and operator compartments for type SDV-R circuit breaker with stored-energy operator




                                                           2-4-6          1-3-5




                                                                                                                   J   F    E


                                                                                                                                D


                                                                                                I
                                                                                                H                                         G


               C




               C           B




                                                                                                    Item      Description
                                                                                                    A         External manual trip
                                                                                                    B         Control disconnect device
                                                                                                    C         Relay and control
                                                                                                              compartment
                                                                                                              (shown with relay swing
                                                                                                              panel open and closed)
                                                                                                    D         Operator compartment
                                                                                                    E         Push-to-trip pushbutton
                                                                                                    F         Push-to-close pushbutton
                                                                                                    G         Operations counter
                                      K
           A                                                                                        H         OPEN/CLOSE indicator
                                                                                                    I         CHARGED/DISCHARGED
                                                                                                              indicator
                                                                                                    J         Opening for manual
                                                                                                              charging
                                                                                                    K         Reset mechanism for
                                                                                                              external manual trip




18
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 20 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Manual spring-charging check                     Automatic spring-charging check
1. Insert the manual spring-charging crank      Note: A temporary source of control power
    into the manual charge socket as shown       and test leads may be required if the control
    in Figure 15: Use of manual spring-          power source has not been connected to the
    operation crank on page 28. Turn the         circuit breaker. Refer to the specific wiring
    crank until the spring-condition indicator   information and rating label for your circuit
    shows the closing springs are charged,       breaker to determine the voltage required and
    and remove the spring charging crank         where the control voltage signal should be
    from the socket.                             applied.
2. R
    epeat the spring-discharge check            When control power is connected to the circuit
   presented on page 17.                         breaker, the closing springs should
                                                 automatically charge if the control power
3. V
    erify the springs are DISCHARGED and
                                                 disconnect is closed.
   the circuit breaker primary contacts are
   OPEN by observing the indicator               1.   Close the control power disconnect
   positions.                                         device to energize the circuit breaker
                                                      control circuit. If not previously charged,
As-found and vacuum check tests
                                                      the closing spring should charge
Perform and record the results of both the
                                                      automatically.
as-found insulation test and the vacuum
check high-potential test. Procedures for        2.   Use the manual close and open controls
these tests are described in the maintenance          on the circuit breaker operating
section of this instruction manual.                   mechanism (refer to Figure 9: Operator
                                                      panel controls of circuit breaker and
                                                      manual charging of closing on page 23)
                                                      to first close and then open the circuit
                                                      breaker contacts. Verify the main contact
                                                      positions visually by observing the OPEN/
                                                      CLOSED indicator on the circuit breaker.
                                                 3.   Verify that the closing springs are
                                                      CHARGED by observing the indicator
                                                      position.
                                                 4.   Repeat the manual-spring discharge
                                                      check.
                                                 5.   Verify the springs are DISCHARGED and
                                                      the SDV-R circuit breaker primary
                                                      contacts are OPEN by observing the
                                                      indicator positions.




                                                                                                                   19
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 21 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                      External manual trip                               2. Confirm the circuit breaker is properly set
                                      1. Energize control power circuit by closing          up and reasonably level on its foundation
                                          knife switch shown in Figure 7: Relay and          and appropriately anchored to the
                                          control and operator compartments for              foundation.
                                          type SDV-R circuit breaker with stored-
                                                                                         3. Check the tightness of all hardware on the
                                          energy operator on page 18. The spring
                                                                                             cabinet, adjustable legs, bushings, bus
                                          charging motor should charge the circuit
                                                                                             bars and operator mechanism.
                                          breaker closing springs.
                                                                                         4. Verify that the operating mechanism has
                                      2. U
                                          se the manual close control to close the
                                                                                             been properly lubricated.
                                         circuit breaker.
                                                                                         5. Blocking, supports and other temporary
                                      3. P
                                          ull the external manual trip (red knob on
                                                                                             ties remove from circuit breakers,
                                         side of enclosure) to trip the circuit
                                                                                             instruments, protective relays, etc.
                                         breaker, and maintain the external
                                         manual trip in the “pulled” condition.          6. Proper fuses correctly placed.
                                      4. A
                                          ttempt to close the circuit breaker           7. Temporary wiring jumpers (used on the
                                         manually and electrically. The circuit              secondaries of current transformers wired
                                         breaker should not close.                           to external devices, as shown on wiring
                                                                                             diagrams) removed.
                                      5. R
                                          elease the external manual trip, and
                                         reset the external manual trip mechanism        8. All ground and grounding connections
                                         by pushing on the black reset knob inside           properly made.
                                         the operator compartment. The reset
                                                                                         9. Incoming primary and secondary
                                         mechanism is to the left of the operating
                                                                                             connections properly made and checked
                                         mechanism.
                                                                                             for shorts or undesired grounds.
                                      6. A
                                          fter resetting the external manual trip
                                                                                         10. Verify all covers, and bolted connectors
                                         mechanism, attempt to close the circuit
                                                                                              are securely fastened.
                                         breaker manually or electrically. The
                                         circuit breaker should close.                   11. Protective relays coordinated with other
                                                                                              protective relays and protection devices
                                      7. O
                                          pen control power circuit by opening
                                                                                              on the system. Refer to protective relay
                                         knife switch shown in Figure 7: Relay and
                                                                                              instructions before making any
                                         control and operator compartments for
                                                                                              adjustments.
                                         type SDV-R circuit breaker with stored-
                                         energy operator on page 18.                     12. Examine the vacuum interrupters for
                                                                                              damage, and wipe the vacuum
                                      8. R
                                          epeat the spring discharge check
                                                                                              interrupters and other insulating parts
                                         presented on page 18.
                                                                                              with a clean, dry cloth.
                                      9. V
                                          erify the springs are DISCHARGED and
                                                                                         13. All filters in vent areas are clean and free
                                         the circuit breaker primary contacts are
                                                                                              of shipping or construction material.
                                         OPEN by observing the indicator
                                         positions.                                      14. Arc-exhaust vents correctly secured,
                                                                                              undamaged, and free to open in the
                                      Final mechanical inspection and testing
                                                                                              event of an internal arcing fault.
                                      without control power
                                      Before the circuit breaker is energized, it must   15. Retouch any paint that has been damaged
                                      be thoroughly inspected and tested. Correct             during installation.
                                      any deviations before energization.
                                      Inspection
                                      Check the following points:
                                                                                          Shipping bracing and tag between phase
                                      1. M
                                          ake a final mechanical inspection of the
                                                                                          barriers (on units so equipped) may damage
                                         circuit breaker. Verify the contacts are in      circuit breaker.
                                         the OPEN position, and the closing springs
                                                                                          May result in damage to equipment.
                                         are DISCHARGED.
                                                                                          Remove bracing and tag (on units so equipped)
                                                                                          before energizing circuit breaker with high
                                                                                          voltage.
20
               Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 22 of 57
                                            Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




                                  High potential tests employ hazardous voltages.
                                  Will cause death or serious injury.
                                  Follow safe procedures, exclude unnecessary personnel and use safety
                                  barriers. Keep away from circuit breaker during application of test
                                  voltages. After test completion, ground both ends and the middle ring
                                  (if visible) of the vacuum interrupter as well as the ground connection
                                  pad to dissipate any static charges.




                                  Vacuum interrupters may emit X-ray radiation.
                                  Can result in serious injury.
                                  X-rays can be produced when a high voltage is placed across two circuit
                                  elements in a vacuum.
                                  Keep personnel more than six feet away from a circuit breaker under
                                  test. All normal metallic doors and panels must be installed during
                                  tests.




Testing
Note: No hazardous X-radiation is produced 		          1. A
                                                           n insulation resistance test is advisable
with closed contacts, or with open contacts 		            on the control circuit to verify that all
with rated operating voltage applied. Care                connections made in the field are properly
should be taken regarding the potential for               insulated.
induced voltages on the ground contact of
open ground switch vacuum interrupters.                2. A
                                                           dielectric test, if possible, should be
                                                          made on the high-voltage circuit for one
                                                          minute at the voltages corresponding to
                                                          the rated voltage of the equipment. The
                                                          voltage should be raised gradually and
                                                          the circuit under test should sustain the
                                                          voltage for one minute.
                                                            hen the test is performed with the
                                                           W
                                                           circuit breaker open, the integrity of the
                                                           vacuum interrupter will also be verified. If
 Excessive test voltages.                                  these levels cannot be sustained and there
                                                           is no other source for the failure, the
 May result in damage to equipment.
                                                           vacuum interrupter must be replaced.
 Do not perform dielectric tests at test voltages
 exceeding the ratings of the tested equipment.




                                                                                                                     21
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 23 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




 Rated                       Rated power-                                                  4. V
                                                                                               erify main contact status indicator shows
 maximum voltage             frequency withstand   Field-test voltage                         CLOSED. Press the trip pushbutton and
 kV (rms)                    kV (rms)              kV (rms)             kV dc                 verify the main contact status indicator
 38.0                        80                    60                   85                    shows OPEN. The spring condition
                                                                                              indicator should also show DISCHARGED.
Table 2: High-potential test voltages
                                                                                           5. E
                                                                                               nergize the control circuits. The motor
                                                                                              should run to charge the closing springs,
                                                                                              and then automatically turn off.
                                                                                           6. C
                                                                                               lose the circuit breaker electrically
                                        Note: The dc test voltage is given as a               (locally and remotely as applicable) and
                                        reference only. It represents values believed to      verify the circuit breaker shows CLOSE and
                                        be appropriate and approximately equivalent           remains closed by checking the main
                                        to the corresponding power-frequency                  contact status indicator. Note that the
                                        withstand test values specified for each              motor will immediately run to recharge
                                        voltage rating. The presence of this column in        the closing springs.
                                        no way implies any requirement for a dc            7. T
                                                                                               rip the circuit breaker electrically (locally
                                        withstand test on ac equipment or that a dc           and remotely as applicable).
                                        withstand test represents an acceptable
                                        alternative to ac withstand tests. When            8. T
                                                                                               rip the circuit breaker by passing
                                        performing dc tests, the voltage should be            sufficient current (or voltage if applicable)
                                        raised to the test value in discrete steps and        through the coils of protective relays.
                                        held for a period of one minute.                   9. R
                                                                                               epeat the close and trip operations
                                        Note: Do not use dc high-potential testers            several times to assure proper operation.
                                        incorporating half-wave rectification. Such        10. C
                                                                                                heck the tripping and closing times from
                                        devices produce high peak voltages.                    coil energization to contact part or
                                        These high voltages will produce X-ray                 contact make.
                                        radiation. Such devices also show erroneous        Placing equipment into service
                                        readings of leakage current when testing           To place equipment in service for the first
                                        vacuum circuit breakers.                           time proceed as follows:
                                         ield dielectric tests are recommended when
                                        F                                                  1. C
                                                                                               heck that the circuit breaker is OPEN and
                                        new units are installed, or after major field         all control circuits are energized.
                                        modifications. The equipment should be put
                                        in good condition prior to the field test. It is   2. C
                                                                                               heck torque of the bolts that secure the
                                        not expected that equipment shall be                  roof bushings to the top plate of the type
                                        subjected to these tests after it has been            SDV-R distribution circuit breaker. Torque
                                        stored for long periods of time or has                should be in the range of 20-25 ft-lbs (27-
                                        accumulated a large amount of dust,                   34 Nm).
                                        moisture or other contaminants without             3. C
                                                                                               onnect primary incoming power source
                                        being first restored to good condition.               to circuit breaker.
                                         dielectric test on secondary and control
                                        A                                                  4. C
                                                                                               heck all instruments, protective relays,
                                        circuits should be made for one minute at             meters, etc.
                                        1,125 volts ac or 1,590 volts dc. The above
                                        voltages are in accordance with NEMA               5. C
                                                                                               onnect as small a load as possible and
                                        Standards.                                            observe instruments.

                                        Note: Certain control devices, such as 		          6. G
                                                                                               radually connect more load to the
                                        motors and motor circuits, should be tested 		        equipment while observing instruments
                                        at 675 volts ac. Electronic devices should 		         until the full load is connected.
                                        be tested at the voltages specified in the 		      7. C
                                                                                               heck for signs of overheating of primary
                                        instruction manual for the electronic device.         and secondary circuits and satisfactory
                                        3. C
                                            harge the closing springs manually and           operation of all instruments during the
                                           push the close pushbutton to close the             first week of operation.
                                           circuit breaker.

22
               Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 24 of 57
                                            Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




  Type 3AH35-SDV-R vacuum
  circuit breaker operator module

Figure 8: Vacuum circuit breaker operator module

                                                                                                                Item   Description
                                                                                                                       Vacuum circuit breaker
                                                                                                                10.0
                                                                                                                       fixed-connection pad
                                                               10.0
                                                                                                                       Ground switch fixed-
                                                                                                                11.0
                                                                                                                       end connection pad
                                                20.0                                                                   Vacuum circuit breaker
                                                                                                                12.0   moving-end connection
                                                                     14.0
                                                                                                                       pad
                                                                                                                13.0   Vacuum interrupter

                                                             13.0                                               14.0   Insulated strut
                                                                                                                15.0   Connector box
                                21.0
                                                                                                                16.0   Insulating coupler
                                                20.0                  27.0
                                                                                                                       Vacuum circuit breaker
                                                                                                                18.0
                                                              18.0           12.0                                      contact-pressure spring
                            23.0                                                                                       Ground switch contact-
                                                                                                                19.0
                                                                                                                       pressure spring
                                                16.0
                                                                    15.0                                        20.0   Support insulators
                                                                           28.0
                                                20.0                       19.0                                 21.0   Opening spring
                                                                                                                23.0   Mechanism housing
                                                                                                                       Vacuum circuit breaker
                                                                                                                27.0
                                                                                                                       flexible current link
                                                             13.0
                                                                                                                       Ground switch flexible
                                                                                                                28.0
                                                                                                                       current link
                                                                     14.0

                                                20.0


                                                               11.0



Figure 9: Operator panel controls of the circuit breaker and manual charging of closing spring

                                                                                  Item   Description
                                                                                         Manual spring-
                                                                                  51.0
                                                                                         charging port
                         51.0                                                     52.0   Close pushbutton
                                            53.0
                                                                                  53.0   Open pushbutton
                                                                                         CHARGED/
                                                                                  54.0   DISCHARGED
                  54.0                      52.0                                         indicator
                                                                                  55.0   CLOSE/OPEN indicator
                  55.0
                                                                                  56.0   Operation counter
                  56.0




                                                                                                                                                23
                        Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 25 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                        Introduction
                                        The type 3AH35-SDV-R vacuum circuit
                                        breaker operator is intended for stationary
                                        applications, such as in the SDV-R and SDV-
                                        R-AR outdoor distribution circuit breakers.
                                        The type 3AH35-SDV-R circuit breaker
                                        operator conforms to the requirements of
                                        ANSI/IEEE standards and IEC standards,
                                        including C37.04, C37.20.4 and C37.010.
                                        The SDV-R operator includes six vacuum
                                        interrupters, a stored-energy operating
                                        mechanism, necessary electrical controls, a
                                        mechanism housing, and insulating barriers
                                        between the vacuum interrupters.
                                        This section describes the operation of each
                                        major subassembly of the operator as an aid
                                        in the operation, maintenance, and repair of
                                        the SDV-R operator.
                                        Vacuum interrupters
                                        The operating principle of the vacuum
                A                       interrupter is simple. Figure 10: Vacuum         Figure 11: Vacuum circuit breaker operator module
                                        interrupter cutaway view is a section view of
                                        a typical vacuum interrupter. The entire
                              B
                                        assembly is sealed after a vacuum is
                                                                                        Primary connections
                                        established. The vacuum interrupter
                                                                                        Each operator has three connection pads at
                                        stationary contact is connected to the fixed-
                                  C                                                     the vacuum circuit breaker fixed connection
                                        end pole head of the circuit breaker. The
                         D                                                              (line-side connection), three connection
                                        vacuum interrupter movable contact is
                          E                                                             pads on the flexible connectors associated
                                        connected to the flexible shunt associated
                                                                                        with the movable contacts of the vacuum
                                        with the pole carrier and to the mechanism
                                                                                        interrupters for both the vacuum circuit
                                        of the circuit breaker operator. The metal
                                                                                        breaker and the ground switch (load-side
                              B         bellows provides a secure seal around the
                                                                                        connection) and the fixed connection
                          F             movable contact, preventing loss of vacuum
                                                                                        (ground connection). Interconnecting bus in
                                        while permitting motion of the movable
                                                                                        the circuit breaker enclosure connects these
                   G
                                        contact along the axis of the vacuum
                                                                                        connection pads to the roof-bushing
                                        interrupter.
                                                                                        terminals.
                                        When the two contacts separate, an arc is
                                                                                        Phase barriers
                    H                   initiated that continues conduction up to
                                                                                        Insulating barriers are attached to the circuit
                                        the next current zero. At current zero, the
                                                                                        breaker operator and provide suitable
                                        arc extinguishes and any conductive metal
 Item      Description                                                                  electrical insulation between the vacuum
                                        vapor that has been created by and
                                                                                        interrupter and primary conductors and the
           Fixed-contact current        supported the arc condenses on the
 A
           connection                                                                   circuit breaker enclosure.
                                        contacts and on the surrounding arc shield.
 B         Ceramic insulator
                                        The materials and shape of the contacts are
 C         Arc shield                   optimized to achieve the desired arc motion
 D         Fixed contact                and to minimize switching disturbances.
 E         Moving contact
 F         Metal bellows
 G         Guide
           Moving-contact current
 H
           connection

        Figure 10: Vacuum interrupter
                        cutaway view

24
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 26 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Stored-energy operating mechanism                   The circuit breaker vacuum interrupter fixed
The stored-energy operating mechanism of            contacts are bolted to the upper fixed-end
the operator is an integrated arrangement           pole heads while the moving contact ends
of springs, coils and mechanical devices            of the vacuum interrupters are attached to
designed to provide a number of several             the connector box. The same connector box
critical functions. The energy necessary to         is attached to the ground switch vacuum
close and open the contacts of the vacuum           interrupter moving contact ends with the
interrupters is stored in powerful opening          fixed-end pole heads connected to the fixed
and closing springs. The closing springs are        contact ends of the interrupters. This
normally charged automatically after a              arrangement stabilizes both interrupters
closing operation, but there are provisions         against lateral forces via centering rings on
for manual charging. The operating                  the connector box. The external forces due
mechanism that controls charging, closing           to switching operations and the contact
and tripping functions is fully trip-free. “Trip-   pressure are absorbed by the insulated
free” requires that the tripping function           struts.
prevails over the closing function as
                                                    The primary current-path assembly consists
specified in ANSI/IEEE C37.04.
                                                    of the circuit breaker fixed-end pole head,
Vacuum interrupter/operator module                  the stationary contact, and the moving
The vacuum interrupter/operator module              contact, plus the flexible connector between
consists of the three poles, each with its          the moving contact terminal clamp and the
vacuum interrupters and primary insulators          moving-end connection pad. For the
mounted to a common operating                       grounding path, the assembly contains the
mechanism housing. This module is shown             circuit breaker moving-end connection pad,
in Figure 11: Vacuum circuit breaker                the flexible connector and the interrupter
operator module on page 24.                         moving-contact, the stationary contact and
                                                    the ground switch fixed-end pole head.
Construction
Each of the operator poles/phases are fixed         Vacuum interrupter (Figure 10: Vacuum
to the pole-mounting channel by four cast-          interrupter cutaway view on page 24)
resin insulators. The insulators also connect       The moving-contact motion is aligned and
to the circuit breaker and ground switch            stabilized by a guide bushing. The metal
fixed-end pole heads and to the moving-end          bellows follows the travel of the contact and
connector box that in turn supports the             seals the vacuum interrupter against the
vacuum interrupter. The pole heads are              surrounding atmosphere.
aluminum castings and the connector box is
                                                    Switching operation (Figure 11: Vacuum
a sheet-steel housing.
                                                    circuit breaker operator module on page
The energy-storing mechanism and all the            24, Figure 12: Stored-energy operating
control and actuating devices are installed         mechanism shown in OPEN position on
in the mechanism housing. The mechanism             page 26, Figure 13: Mechanical linkage
is of the spring stored-energy type and is          on page 27)
both mechanically and electrically trip free.       The vacuum interrupters moving contacts
                                                    are operated by angled levers fixed to the
The close-open indicator, closing spring-
                                                    main drive shafts via insulating switching
charge indicator and the operation counter
                                                    rods and levers. Contact pressure springs are
are located on the front of the operator
                                                    connected directly under the moving
mechanism housing.
                                                    contacts. The circuit breaker and ground
The control connector for the control and           switch vacuum interrupter movable contacts
signaling cables is a multi-contact plug. The       are connected and move in the same
mating control plug wiring connects to the          direction. This configuration operates in
terminal blocks in the relay and control            such a way that as the circuit breaker closes,
compartment.                                        after a close command is initiated, the
                                                    ground switch opens at the same time; or
                                                    vice versa when an open command is
                                                    initiated.



                                                                                                                    25
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 27 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Figure 12: Stored-energy operating mechanism shown in OPEN position

      75.0

                                                                              81.0

                                                                                   71.0
                                                                                 60.5


                                                               66.0
                                 64.0
                       70.0

                                                                                 82.0
                                                   63.0                                                                           61.0
                                                                    59.0


                                     73.0
                                                                              65.0
                                                                                     58.0

                                            77.0

                                                                       67.0
                     79.0                                                                             80.0
                                                      74.0

                              73.0
                                                                                                                 62.0

                                                                                                      83.0




                                                                                        76.0



     68.2                                                                                                                  68.1          68.3



                                                      78.0




 Item             Description                       Item              Description                  Item      Description
 57.0             Driver (not visible)              67.0              Straight coupling rod        76.0      Lever - trip latch
 58.0             Close coil 52SRC                  68.1              Main shaft                   77.0      Limit switches
 59.0             Cam disc                          68.2              Extension shafts phase A     78.0      Shock absorber
 60.0             Lever                             68.3              Extension shafts phase C     79.0      Closing spring
 61.0             Auxiliary switch                  69.0              Charging shaft               80.0      Trip coil 52T
 62.0             Auxiliary switch link             70.0              Crank                        81.0      Pawl roller
 63.0             Charging mechanism gear box       71.0              Lever                        82.0      Close latch pawl
 64.0             Control lever                     73.0              Linkage                      83.0      Trip latch pawl
 65.0             Driver lever                      74.0              Spring-charging motor (88)
 66.0             Charging flange                   75.0              Operator housing




26
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 28 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




When a circuit breaker closing command is
initiated, the closing spring (79.0), that was
previously charged by hand or by the motor,
actuates the moving contacts through the                                                               16.0
drive main shafts (68.0), levers (25.1, 25.2
and 25.3), insulating connecting rods                                                           16.0
(16.0), angular levers and contact pressure
springs (19.0 and 18.0).
The forces that occur when the action of the                                        16.0
                                                                                                                               25.3
insulating connecting rod (16.0) is
converted into the action of the moving
contact along the axis of the vacuum
interrupter are absorbed by the guide link,
that pivots on the pole bottom and the eye
bolt. During closing, the opening spring
(21.0) and the contact pressure springs
(18.0 and 19.0) are charged and latched by
pawl. The closing spring (79.0) of the
motor-operated circuit breaker is recharged
immediately after closing.
In the circuit breaker closed state, the          Item     Description                                        Figure 13: Mechanical linkage
necessary contact pressure is maintained by       16.0     Insulating connection rod
the circuit breaker contact pressure springs
                                                  25.1     Angled lever phase A (not visible)
(18.0) and the atmospheric pressure. The
contact pressure spring automatically             25.2     Angled lever phase B (not visible)
compensates for arc erosion, which is very        25.3     Angled lever phase C
small. In this state, the ground switch
vacuum interrupter contacts are held open.
When an opening command is given, the
                                                 Operating mechanism
energy stored in the opening and contact
                                                 The operating mechanism is comprised of
pressure springs is released by pawl (83.0).
                                                 the mechanical and electrical components
The residual force of the opening spring
                                                 required to:
(21.0) maintains the moving contacts in the
open position.                                   1.   Charge the closing spring with
                                                      sufficient potential energy to close the
In the circuit breaker open state, the circuit
                                                      circuit breaker and to store opening
breaker vacuum interrupter contacts are
                                                      energy in the opening and contact
held open, but the ground switch contacts
                                                      pressure springs as well as open the
are closed, and the necessary contact
                                                      ground switch.
pressure to the ground switch contacts is
maintained by the ground switch contact          2.   Mechanisms to release closing and
pressure springs (19.0) and the atmospheric           opening actions.
pressure.
                                                 3.   Means of transmitting force and motion
                                                      to each of the vacuum interrupters.
                                                 4.   Operate all these functions
                                                      automatically through an electrical
                                                      charging motor, cutout switches, an
                                                      anti-pump relay, a close coil, an open
                                                      coil, and an auxiliary switch.
                                                 5.   Provide indication of the circuit breaker
                                                      status (OPEN / CLOSED), spring
                                                      condition (CHARGED / DISCHARGED)
                                                      and number of operations.


                                                                                                                                              27
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 29 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                      Construction                                   Charging
                                      The essential parts of the operating           The details of the closing spring charging
                                      mechanism are shown in Figure 12: Stored-      mechanism are shown in Figure 17: Stored-
                                      energy operating mechanism (circuit            energy operating mechanism shown in
                                      breaker shown in OPEN position). The           OPEN position on page 30. The charging
                                      control and sequence of operation of the       shaft is supported in the charging
                                      mechanism is described in Figure 17:           mechanism gear box (63.0) but is not
                                      Stored-energy operating mechanism shown        coupled mechanically with the charging
                                      in OPEN position on page 30.                   mechanism. Fitted to it are the crank (70.0)
                                                                                     at one end, and the cam (59.0), together
                                      Motor-operating mechanism
                                                                                     with lever (60.0), at the other.
                                      Figure 12: Stored-energy operating
                                      mechanism (circuit breaker shown in OPEN       When the charging mechanism is actuated
                                      position) on page 26. The spring-charging      by hand with a hand crank (refer to Figure
                                      motor (88.0) is bolted to the charging         15: Use of manual spring-operation crank)
                                      mechanism gear box (63.0) installed in the     or by a motor (74.0), the charging flange
                                      operator housing. Neither the charging         (cam) (59.0) turns until the driver (57.0)
                                      mechanism nor the motor require any            locates itself in the cutaway part of the
                                      maintenance.                                   charging flange (cam) (59.0), thus causing
                                                                                     the charging shaft to follow. The crank
                                      Mode of operation
                                                                                     (70.0) charges the closing spring (75.0).
                                      The operating mechanism is of the stored-
                                                                                     When the closing spring has been fully
                                      energy, trip-free type. The charging of the
                                                                                     charged, the crank actuates the linkage
                                      closing spring is not automatically followed
                                                                                     (73.0) via the control lever (64.0) for the
                                      by the contacts changing position, and
                                                                                     closing spring CHARGED indicator (54.0)
                                      tripping function prevails over the closing
                                                                                     and actuates the limit switches (77.0) for
                                      function.
                                                                                     interrupting the motor supply. At the same
                                      When the stored-energy mechanism has           time, the lever (60.0) at the other end of the
                                      been charged, the mechanism is ready for a     charging shaft is securely locked by the
                                      circuit breaker closing operation (ground      close latch pawl (82.0). When the closing
                                      switch opening operation) at any time. The     spring is being charged, the charging flange
                                      mechanical energy for carrying out an          (cam) (59.0) follows along, and it is brought
                                      “Open-Close-Open” sequence for auto-           into position for closing when the closing
                                      reclosing duty is stored in the closing and    spring is fully charged.
                                      opening springs.




                                                                                                      51.0         52.0
                                              51.0
                                                       50.6

                                                                                               90.0
                                                                                        54.0
                                                                                                                   53.0




                                       Item      Description                          Item      Description
                                       51.0      Manual spring-charging port          90.0      Hand crank
                                       50.6      Over-running coupling                51.0      Manual spring-charging port
                                                                                      52.0      Close pushbutton
                                                                                      53.0      Open pushbutton
                                                                                      54.0      CHARGED/DISCHARGED indicator

                                      Figure 14: Manual hand crank                   Figure 15: Use of manual spring-operation crank

28
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 30 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Closing
Refer to details shown in Figure 17: Stored-
energy operating mechanism shown in
OPEN position on page 30 and Figure 16:
Operating mechanism section diagram
mechanism OPEN/ CLOSE, closing spring
DISCHARGED/ CHARGED).
If the circuit breaker is to be closed
manually, the closing spring is released by
pressing the Close button (52.0). In the case
of remote electrical control, the close coil
(58.0) unlatches the closing spring (79.0).
As the closing spring discharges, the               Circuit breaker OPEN,                        Circuit breaker OPEN,
charging shaft (69.0) is turned by crank            closing spring DISCHARGED                    closing spring CHARGED
(70.0). The charging flange (cam) (59.0) at
the other end of the charging shaft actuates
the drive lever (62.6), with the result that
jack shaft (68.1) is turned by lever (60.0) via
the coupling rod (67.0). At the same time,
the levers (25.1), (25.2), and (25.3) fixed on
the jack shaft operate the three insulating
couplers (16.0) for the circuit breaker poles.
Lever (71.0) changes the OPEN/CLOSE
indicator (55.0) over to OPEN. Lever (71.0)
charges the opening spring (21.0) during
closing, and the circuit breaker is latched in
the CLOSED position by lever (76.0) with
pawl roller (81.0) and by pawl (83.0). Lever
(84.0) actuates the auxiliary switch (61.0)
through the linkage (62.0). The crank (70.0)        Circuit breaker CLOSED,                       Circuit breaker CLOSED,
on the charging shaft (69.0) moves the              closing spring DISCHARGED                     closing spring CHARGED
linkage (73.0) by acting on the control lever
(64.0). The closing spring charged
indication is thus canceled, and the limit        Figure 16: Operating mechanism diagram mechanism OPEN/ CLOSE,
switches (77.0) switch in the control supply      closing spring DISCHARGED/ CHARGED
to cause the closing spring to recharge
immediately.                                      Rapid auto-closing
                                                  Since the closing spring is automatically
Trip-free function for circuit breaker            recharged by the motor operating
For the circuit breaker, the trip-free function   mechanism when the circuit breaker has
is accomplished by blocking the movement          closed, the operating mechanism is capable
of the close latch pawl (82.0) when the           of an “Open-Close-Open” duty cycle as
manual trip pushbutton is actuated. The           required for rapid auto-reclosing.
trip-free function is in accordance with
ANSI/IEEE C37.04.                                 The operating mechanism is suitable for use
                                                  in applications with a rated reclosing-time
Opening                                           interval of 0.3 seconds, per ANSI/IEEE
Refer to details shown in Figure 17: Stored-      C37.04.
energy operating mechanism shown in
OPEN position on page 30. If the circuit          Important: Although the circuit breaker has
breaker is to be opened manually, the             rapid auto-reclosing capability, Siemens
opening spring (21.0) is released by              does not recommend that the SDV-R circuit
pressing the OPEN pushbutton (53.0). In the       breaker be used for rapid auto-reclosing
case of an electrical command being given,        applications. The ground switch, being
the trip coil (80.0) unlatches the opening        integral to the operator, operates on every
latch; the sequence being similar to that for     operation and may cause unwanted system
closing.                                          disturbances.
                                                                                                                            29
                       Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 31 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Figure 17: Operator sequential operation diagram


     Closing                     Control voltage         Anti-pumping feature (52Y) assures a continuously applied closing command does not cause the
                                    applied.             circuit breaker to reclose automatically after it has tripped out on a fault.



                   Undervoltage device      Spring-charge motor
                                                                                                                          Continuous closing
                   27 picks up.1            (88) energized.
                                                                                                                             command.
                                            Closing spring fully
                                            charged.                                                                    Close coil (52SRC)
                                                                                                                        unlatches closing spring,
                   LS21 and LS22            LS3 opens in series       LS41 closes to             LS9 closes close       circuit breaker closes, and
                   operate to de-           with anti-pump            signal closing             circuit only when      ground switch opens.
                   energize spring-         relay (52Y).              spring is charged.         closing spring is
                   charging motor (88).                                                          fully charged.
                                                                                                                        Motor cutoff switches
                                                                                                                        LS21, LS22 and LS3 are
                                          Circuit          Circuit                                                      closed because the
                                          breaker          breaker                                                      closing spring is
                   No action! Open        closed.                    Close coil actuated
                                                           open.                                                        discharged.
                   52b in series with               Closing          through closed 52b
                   close coil (52SRC)               command          contacts and two
                   blocks closing                   when             normally closed                                    Before the spring-charge
                   spring-release.                                   contacts of the anti-                              motor has recharged the
                                                           Closing pump relay (52Y).                                    closing spring and opened
                                                           spring not                                                   LS3, anti-pump relay (52Y)
                                                           charged.                                                     picks up and seals in.

                                            No action! Anti-          The closing spring         The opening spring
                                            pump relay (52Y)          is unlatched.              is charged.
                                            picks up through
                                                                                                                        The anti-pump relay (52Y)
                                            the closed LS3
                                                                                                                        opens two contacts in
                                            contact and opens.
                                                                                                                        series with the close coil
                                                                                                                        (52SRC).
                   52a contacts in          Circuit breaker           The circuit breaker        LS21 and LS22
                   series with the trip     auxiliary contacts        closes and ground          close to energize
                   coil (52T) close to      52a and 52b               switch opens.              motor. LS3 closes
                                                                                                                        The close coil (52SRC) is
                   enable a trip            change state.                                        and LS9 opens to
                                                                                                                        now blocked and cannot
                   operation.                                                                    cancel closing
                                                                                                                        be activated until springs
                                                                                                 spring signal.
                                                                                                                        are fully-charged and close
                                                                                                                        command is removed.
               Rapid auto-reclosing. The closing spring is automatically recharged as described above. Therefore,
               when the circuit breaker is closed both of its springs are charged. The closing spring charges the
               opening spring during closing. The dashed line shows the operating sequence initiated by the
               closing command.                                                                                         Footnote:
                                                                                                                        1
                                                                                                                          Optional items.

     Tripping
                                                                            Trip
                                                                         command.


                   Trip coil (52T) can      Undervoltage device (27) is         Undervoltage device (27) is activated   Secondary shunt-release
                   only be activated        activated by opening a NC           by closing NO contact, shorting the     (dual-trip) function
                   when series              contact in series with 27 or by     27 coil. The NO contact is only         activated by remote trip
                   connected 52a            loss or reduction of tripping       effective with the circuit breaker      command contact NO.1
                   contact is closed.       voltage.1                           closed. Resistor required.1


                   Trip coil (52T)                                   Undervoltage device 27                             Secondary release
                   unlatches the                                     unlatches the opening                              unlatches the opening
                   opening spring.                                   spring.1                                           spring.1

                                                                     Circuit breaker trips and
                                                                     ground switch closes.


30
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 32 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Manual operation                                Close coil (52SRC)
Electrically operated vacuum circuit breakers   The close coil (3AY1510) is a standard
can be operated manually if the control         component of the circuit breaker that is
supply should fail.                             used to unlatch the stored energy of the
                                                closing spring and thus close the circuit
Manually charging the circuit breaker
                                                breaker electrically. It is available for either
closing spring
                                                ac or dc operation. After completion of a
Refer to Figure 15: Use of manual spring-
                                                closing operation, the close coil is
charging crank on page 28. Insert the hand
                                                de-energized internally. If operated with ac
crank (90.0) with the over running coupling
                                                voltage, a rectifier is installed in the circuit
pushed forward (50.6) through the opening
                                                breaker
(50.1) onto hand crank coupling (51.0) and
turn it clockwise until the closing-spring      Trip coil (52T)
indicator (54.0) shows CHARGED. The hand        The trip coil (3AY1510) is a standard
crank is coupled with the charging mecha-       component of the circuit breaker. The
nism via an over-running coupling; thus, the    electrically supplied tripping signal is passed
operating personnel is not exposed to any       onto the trip-latching mechanism by means
risk should the control supply be restored      of a direct-action solenoid armature and the
during manual charging.                         circuit breaker is thus opened. It is available
                                                for either ac or dc operation. After
Manual closing of the circuit breaker
                                                completion of an opening operation, the
Refer to Figure 17: Stored-energy operating
                                                trip coil is de-energized internally. If
mechanism shown in OPEN position on
                                                operated with ac voltage, a rectifier is
page 30. Press the close button (52.0). The
                                                installed in the circuit breaker
CLOSE/OPEN indicator (55.0) will then
display CLOSED and the closing spring
condition indicator (54.0) will now read
DISCHARGED.
Manual opening of the circuit breaker
Refer to Figure 17: Stored-energy operating
mechanism shown in OPEN position on
page 30. The opening spring (21.0) is
charged during closing. To open the circuit
breaker, press the open pushbutton (53.0)
and OPEN will be displayed by indicator
(55.0).
The schematic shown in Figure 18: Typical
elementary diagram on page 32 is intended
to aid in understanding the mechanism
operation discussed in this instruction
manual. Refer to the schematic diagram
furnished with your circuit breaker for
specific information.




                                                                                                                   31
                    Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 33 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Figure 18: Typical elementary diagram



       Legend:
       01/C        Control switch close (remote)                      R      Red indicating light (remote)                   Schematic shown with closing
       01/T        Control switch trip (remote)                       LS3    Closing spring position switch, closed          springs discharged and circuit
       08          Close and trip power disconnect                           when closing spring is discharged               breaker open.
       08M         Motor power disconnect                             LS9    Closing spring position switch, open
       52a         Auxiliary switch, open when circuit                       when closing spring is discharged
                  breaker is open                                     LS21   Motor cutoff switch, closed when
       52b         Auxiliary switch, closed when                             closing spring is discharged
                  circuit breaker is open                             LS22   Motor cutoff switch, closed when
       52SRC       Closing spring release coil                               closing spring is discharged
       52T         Opening spring release coil                        LS41   Closing spring position switch, open
       52Y         Anti-pump relay                                           open when closing spring is discharged
       69          Closing cutout switch                              W      White indicating light (remote)
       88          Spring charge motor                                XO     Plug connector (operator
       G           Green indicating light (remote)                           connections)




                              52a and 52b spare contacts (standard)                                 52a and 52b spare contacts (optional)




                                                                                                                                                      Protective
                                                                                                                                                        relays




     DC power    AC power
      supply      supply




32
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 34 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Indirect releases - secondary shunt                                                                          Item       Description
release (auxiliary trip) (52T1) or                                                                           1.0        Magnet core
undervoltage                                                                                                 3.0        Housing
The indirect release provides for the
                                                                                                             5.0        Mounting holes
conversion of modest control signals into
powerful mechanical-energy impulses. It is                                                                   7.0        Magnet coil
                                                               3.0
primarily used to open medium-voltage                                                                        9.0        Magnet armature
circuit breakers while functioning as a                          5.0
                                                                                                             11.0       Tension spring
secondary shunt-release (dual trip) or                                                                       13.0       Adjusting screw
                                                     15.0                                    1.0
undervoltage device.                                                        9.0                                         (factory set) for 11.0
                                                     13.0                           7.0
These releases are mechanical energy-                             11.0                                       15.0       Tripping pin
storage devices. Their internal springs are                            21.0                                  21.0       Locking pin
                                                                              25.0 27.0
charged as a consequence of the circuit                                                    31.0
                                                                                                             23.0       Striker pin
                                                       23.0
breaker mechanism operation. This energy                                                       33.0
                                                                                                             25.0       Latch
is released upon application or removal (as
appropriate) of applicable control voltages                                                                  27.0       Spring
(refer to Figure 19: Construction of                                                                         31.0       Striker-pin spring
secondary shunt release (shown charged),                                                                     33.0       Terminal block
Figure 20: Latch details (shown charged)
and Figure 21: Undervoltage lock/operate                                      Figure 19: Construction of secondary shunt release (shown charged)
selection on page 34. The secondary shunt-
release and undervoltage release mounts to
the immediate left of the trip coil (80.0).
Secondary shunt releases (52T1)                                                           21.0
Refer to Figure 19: Construction of
secondary shunt release (shown charged). A
                                                                                           25.0           27.0
secondary shunt-release (extra-trip coil)
(3AX1101) is used for electrical opening of
                                                                     23.0
the circuit breaker by protective relays or
manual control devices when more than
one trip coil is required. The second trip coil
is generally connected to a separate
auxiliary supply (dc or ac) from the control                                                                 29.0
supply used for the normal trip coil. An
alternate configuration is available where an                            Locked/unlocked selection screw (undervoltage release only)
additional coil identical to the primary coil is
used for three-cycle applications.
                                                   Item       Description
Undervoltage releases                              21.0       Locking pin
Refer to Figure 20: Latch details (shown
                                                   23.0       Striker pin
charged) and Figure 21: Undervoltage lock/
operate selection on page 34. The                  25.0       Latch
undervoltage release (3AX1103) is used for         27.0       Spring
continuous monitoring of the tripping              29.0       Locked/unlocked selection screw
supply voltage. If this supply voltage falls
excessively, the undervoltage release will                                                               Figure 20: Latch details (shown charged)
provide for automatic tripping of the circuit
breaker. The undervoltage device may be
used for manual or relay tripping by
employing a contact in series with                 If this scheme is used, a resistor must be
undervoltage device holding coil. Relay            provided to limit current when the normally
tripping may also be achieved by employing         open contact is closed. Secondary shunt and
a normally open contact in parallel with the       undervoltage releases are available for all
holding coil.                                      standard ANSI/IEEE control voltages.




                                                                                                                                                 33
                    Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 35 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




     Cancel the lock for the undervoltage release by shifting   Item     Description              The armature (9.0) is pivoted in front of the
     the locking screw (29.0) from A to B.                      23.0     Striker pin              poles of the U-shaped magnet core (1.0)
                                                                         Locked/unlocked          and is pulled away from it by the tension
                                                                29.0                              spring (11.0).
                                                                         selection screw

                                                                                                  If the magnet coil (7.0) of the secondary
     23.0                    A
                                 29.0
                                                                                                  shunt release 3AX1101 is energized by a trip
                                                                                                  signal, or if the tripping pin (15.0) is
                             B
                                                                                                  mechanically actuated, magnet armature
                                                                                                  (9.0) is swung against the pole faces. When
               Position A: locked
                                                                                                  this happens, the latch (25.0) loses its
                                                                                                  support and releases the striker pin (23.0)
                                                                                                  that is forced out by the spring (31.0).
                                                                                                  On the undervoltage release 3AX1103, the
                                                                                                  latch (25.0) is held by the locking pin (21.0)
     23.0                    A 29.0                                                               as long as the armature (9.0) is energized. If
                                                                                                  the circuit of the magnet coil (7.0) is
                             B
                                                                                                  interrupted, the armature (9.0) drops off,
                                                                                                  thus causing the latch (25.0) to lose its
                                                                                                  support and release the striker pin (23.0).
               Position B: unlocked
               (operating position)                                                               Following every tripping operation, the
                                                                                                  striker pin (23.0) must be reset to its normal
                                                 Figure 21: Undervoltage lock/operate selection
                                                                                                  position by loading the spring (31.0). This
                                                                                                  takes place automatically via the operating
                                                                                                  mechanism of the circuit breaker.
                                          Construction and mode of operation of                   Since the striker pin of the undervoltage
                                          secondary shunt-release and                             release 3AX1103 is latched only when the
                                          undervoltage release                                    armature is energized, the undervoltage
                                          The release consists of a spring-power                  release is provided with a screw (29.0), for
                                          stored-energy mechanism, a latching device              locking the striker pin (23.0) in the normal
                                          and an electromagnet. Refer to Figure 19:               position for adjusting purposes or for
                                          Construction of secondary shunt release                 carrying out trial operations during circuit
                                          (shown charged) and Figure 20: Latch                    breaker servicing. Position A (locked)
                                          details (shown charged) on page 33 and                  disables the undervoltage release. Position B
                                          Figure 21: Undervoltage lock/operate                    (unlocked) is the normal operating position.
                                          selection.
                                          These elements are accommodated side-by-
                                          side in a housing (3.0), with a detachable
                                          cover and three through-holes (5.0) for
                                          fastening screws. The supply leads for the
                                          trip coil are connected to a terminal block
                                          (33.0).
                                          The energy-storing mechanism consists of
                                          the striker pin (23.0) and its operating
                                          spring (31.0), which is mostly located inside
                                          the striker pin (23.0). When the spring is
                                          compressed, the striker pin is held by a latch
                                          (25.0), whose sloping face is forced against
                                          the appropriately shaped striker pin (23.0)
                                          by spring (27.0). The other end of the latch
                                          (25.0) is supported by a partly milled
                                          locking pin (21.0), pivoted in the cover
                                          sheets of the magnet armature (9.0).



34
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 36 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Capacitor trip device
The capacitor trip device is an auxiliary
tripping option providing a short-term
means of storing adequate electrical energy                                                           01
to ensure circuit breaker tripping. If                                                                T
provided, a capacitor trip device must be
located in the outdoor circuit breaker                                            19            9
enclosure, as space is not available inside
                                                                                           XO       C2
the operator housing. This device is applied
in circuit breaker installations lacking                                                   24
independent auxiliary control power or                                                                52a
                                                                                           23
station battery. In such installations, control
power is usually derived from the primary                                                  33
                                                                                                      52a
source. In the event of a primary ac source               120 or 240 Vac                   34
                                                          supply
fault or disturbance the capacitor trip device
                                                                                           A1
will provide short-term tripping energy for
                                                                                                52T
circuit breaker opening due to protective
relay operation or operation of a circuit                                              2   A2

breaker control switch.                                                                    XO       D2
                                                                                       1
The capacitor trip converts 120 or 240 Vac                Capacitor trip device
                                                                                           10
control voltage to a dc full-wave voltage
that is used to charge a large capacitor to
the peak of the converted wave (refer to                                               3
Figure 22: Capacitor-trip device).
Shock absorber
                                                                                  25
Circuit breakers are equipped with a
hydraulic shock absorber (78.0) (refer to
Figure 17: Stored-energy operating
mechanism shown in OPEN position on
page 30). The purpose of this shock                Figure 22: Capacitor-trip device
absorber is to limit overtravel and rebound
of the vacuum interrupter movable contacts
during the conclusion of an opening
operation. The shock absorber action affects
only the end of an opening operation.
Auxiliary switch (52a/b)                           Spring-charging motor (88)
Figure 17: Stored-energy operating                 Spring-charging motors (74.0) (refer to
mechanism shown in OPEN position shows             Figure 17: Stored-energy operating
the circuit breaker mounted auxiliary switch       mechanism shown in OPEN position) are
(61.0). This switch provides auxiliary             available for either ac or dc operation. If
contacts for control of circuit breaker closing    operated with ac voltage, a rectifier is
and opening functions. Contacts are                installed in the circuit breaker.
available for use in relaying and external
logic circuits. This switch is driven by linkage
(62.0) connected to the main shaft (68.1).
The auxiliary switch contains both “b”
(normally closed) and “a” (normally open)
contacts. When the circuit breaker is open,
the “b” contacts are closed and the “a”
contacts are open.




                                                                                                                    35
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 37 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                        Maintenance

                                                                       Failure to maintain the equipment can cause death, serious injury,
                                                                       property damage, or product failure, and can prevent successful
                                                                       functioning of connected apparatus.
                                                                       The instructions contained herein should be carefully reviewed,
                                                                       understood, and followed.
                                                                       The maintenance tasks in Table x must be performed regularly.
                                                                       The use of unauthorized parts in the repair of the equipment or
                                                                       tampering by unqualified personnel can result in hazardous conditions
                                                                       that can cause death, serious injury, or property damage.
                                                                       Follow all safety instructions contained herein.




                                                                       Hazardous voltages and high speed moving parts.
                                                                       Will cause death, serious injury or property damage.
                                                                       Do not work on energized equipment and SDV-R integral ground switch
                                                                       is not meant to be a personnel safety ground. Always de-energize and
                                                                       ground high-voltage conductors before working on or near them. The
                                                                       user must make all ground connections before making high-voltage
                                                                       connections, adjust the circuit breaker height to ensure compliance with
                                                                       safety codes for electrical clearance, and assure that the arc-exhaust
                                                                       vents are at least 79” (2.0 m) above finished grade.




                                      Inspection and maintenance intervals                   When type SDV-R distribution circuit breakers
               Number of years/
 Circuit       closing operations
                                      Periodic inspections and maintenance are               are operated under “usual service conditions,”
 breaker       (whichever comes       essential to obtain safe and reliable operation        maintenance and lubrication is recommended
 type          first)                 of the type SDV-R distribution circuit breaker.        at five-year intervals or at the number of
                                                                                             operations indicated in Table 3: Maintenance
 SDV-R         Five years/            The following procedures along with the
                                                                                             and lubrication intervals, whichever occurs
               10,000 operation       troubleshooting chart at the end of this
 SDV-R-AR                                                                                    first. “Usual” and “unusual” service conditions
                                      section, provide maintenance personnel with
                                                                                             for outdoor medium-voltage circuit breakers
                                      a guide to identifying and correcting possible
Table 3: Maintenance and                                                                     are defined in ANSI/IEEE C37.04 and ANSI/
                                      malfunctions of the type SDV-R distribution
lubrication intervals                                                                        IEEE C37.010. Generally, “usual service
                                      circuit breaker.
                                                                                             conditions” are defined as an environment in
                                                                                             which the equipment is not exposed to
                                                                                             excessive dust, acid fumes, damaging
                                                                                             chemicals, salt air, rapid or frequent changes
                                                                                             in temperature, vibration, high humidity and
                                                                                             extremes of temperature.




36
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 38 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




The definition of “usual service conditions” is     Maintenance personnel should be trained in
subject to a variety of interpretations.            the safety practices, procedures and
Because of this, the user is best served by         requirements that pertain to their respective
adjusting maintenance and lubrication               job assignments.
intervals based on your experience with the
                                                    This instruction manual should be reviewed
equipment in the actual service environment.
                                                    and retained in a location readily accessible
With the inclusion of an optional heater
                                                    for reference during maintenance of this
monitoring circuit to provide a means of
                                                    equipment.
ensuring the space heaters are functioning
properly, the maintenance interval can be           The user must establish a periodic
extended beyond what is shown in Table 3.           maintenance program to ensure trouble-free
                                                    and safe operation.
Regardless of the length of the maintenance
and lubrication interval, Siemens                   The frequency of inspection, periodic
recommends that circuit breakers should be          cleaning and preventive maintenance
inspected and exercised annually.                   schedule will depend upon the operation
                                                    conditions. NFPA Publication 70B, “Electrical
For the safety of maintenance personnel as
                                                    Equipment Maintenance” may be used as a
well as others who might be exposed to
                                                    guide to establish such a program.
hazards associated with maintenance
activities, the safety-related work practices of    Note: A preventive maintenance program is
NFPA 70E (especially chapter 1) should              not intended to cover reconditioning or major
always be followed when working on                  repair, but should be designed to reveal, if
electrical equipment.                               possible, the need for such actions in time to
                                                    prevent malfunctions during operation.




                               Hazardous voltages and high speed moving parts.
                               Can cause death, serious injury or property damage.
                               All replacement of circuit breaker components must be performed with
                               the circuit breaker completely de-energized and the springs discharged.




                                                                                                                    37
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 39 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                      Recommended hand tools                            Recommended maintenance and
                                      Type SDV-R distribution circuit breakers use      lubrication
                                      both standard SAE (U.S. customary) and            Periodic maintenance and lubrication should
                                      metric fasteners. Metric fasteners are used for   include all the tasks shown in Table 4:
                                      the vacuum interrupters and in the vacuum         Periodic maintenance and lubrication tasks on
                                      interrupter/operator module. SAE (U.S.            page 39.
                                      customary) fasteners are used in most other
                                                                                        The list of tasks does not represent an
                                      locations. This list of hand tools describes
                                                                                        exhaustive survey of maintenance steps
                                      those normally used in disassembly and re-
                                                                                        necessary to ensure safe operation of the
                                      assembly procedures.
                                                                                        equipment.
                                      SAE (U.S. customary):
                                                                                        Particular applications may require further
                                      •    Socket and open-end wrenches:               procedures. Should further information be
                                            5/16”-7/8” and 7 mm-55 mm                   desired or should particular problems arise
                                                                                        not covered sufficiently for the Purchaser’s
                                      •    Deep sockets: 19 mm and 24 mm
                                                                                        purposes, the matter should be referred to
                                      •    Hex keys: 3/16” and 1/4”; 8 mm              Siemens at +1 (800) 333-7421 or 1-423-
                                                                                        262-5700 outside the U.S.
                                      •    Torque wrench: 0 to 150 ft-lbs
                                           (0 to 200 Nm)                                Note: A preventive maintenance program
                                                                                        is not intended to cover reconditioning or
                                      •    Screwdrivers: 0.032 x 1/4” wide and
                                                                                        major repair, but should be designed to
                                           0.055” x 7/16” wide
                                                                                        reveal, if possible, the need for such actions
                                      •    Drift pins: 1/8”, 3/16”, and 1/4”            in time to prevent malfunctions during
                                                                                        operation.
                                      •    Pliers
                                                                                        De-energize the circuit breaker
                                      •    Light hammer
                                                                                        Prior to performing any inspection or
                                      •    Mechanic’s mirror                            maintenance checks, the circuit breaker must
                                                                                        be de-energized, isolated, and grounded.
                                      •    Flashlight
                                                                                        Principal steps are outlined below for
                                      •    Drift pins                                   information and guidance.
                                      •    Retaining rind pliers (external type, tip    Be sure that the circuit breaker and its
                                           diameter 0.038”).                            mechanism are disconnected from all electric
                                                                                        power, both high voltage and control voltage,
                                                                                        before it is inspected or repaired.
                                                                                        After the circuit breaker has been
                                                                                        disconnected (isolated) from power lines,
                                                                                        attach the grounding leads properly before
                                                                                        touching any of the circuit breaker parts.
                                                                                        De-energize the control power to the circuit
                                                                                        breaker.




38
                 Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 40 of 57
                                              Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Table 4: Periodic maintenance and lubrication tasks

 Sub-assembly                                     Item                                            Inspect for
                                                                                                  1. C
                                                                                                      leanliness.

                                                                                                  2. C
                                                                                                      ontact erosion.
                                                  Vacuum interrupter                                 Note: Perform with manual-spring checks.

 Primary power path                                                                               3. V
                                                                                                      acuum integrity.
                                                                                                     Note: Perform with high-potential tests.
                                                                                                  1. R
                                                                                                      ecord contact resistance with contacts
                                                  Vacuum interrupter contact resistance              closed and check at each maintenance
                                                                                                     interval to monitor condition.
                                                  Cleanliness                                     1. D
                                                                                                      irt or foreign material.
                                                  Fasteners                                       1. T
                                                                                                      ightness of nuts and other locking devices.
                                                                                                  1. S
                                                                                                      mooth operation of manual charging,
 Vacuum interrupter operator mechanism            (Stored-energy) manual-spring check
                                                                                                     manual closing and manual tripping.
                                                                                                  1. E
                                                                                                      vidence of excessive wear.
                                                  Lubrication
                                                                                                  2. L ubrication of wear points.
                                                  Wiring                                          1. M
                                                                                                      echanical damage or abrasion.
                                                                                                  1. T
                                                                                                      ightness and absence of mechanical
                                                  Terminals and connectors
 Electrical controls                                                                                 damage.

                                                  Close and trip solenoids, anti-pump relay and   1. A
                                                                                                      utomatic charging.
                                                  auxiliary switches                              2. C
                                                                                                      lose and trip with control power.
                                                  Primary circuit-to-ground and between primary
                                                                                                  1. 6
                                                                                                      0-second withstand.
 High-potential test                              disconnects
                                                  Control circuit-to-ground                       1. 6
                                                                                                      0-second withstand.
                                                                                                  1. C
                                                                                                      leanliness.
 Insulation                                       Barriers and all insulating components          2. C
                                                                                                      racking, crazing, tracking or other sign of
                                                                                                     deterioration.
 Space heaters                                    Space heaters                                   1. C
                                                                                                      orrect operation.




Checks of primary power path                             For connections between the bottom of the              * Loctite is a registered trademark of
The primary power path consists of the                   bushing and the bus bar, torque the 1/2-13             Henkel Corporation.
vacuum interrupters, the fixed-end and                   SAE grade 5 steel hardware to 50-75 ft-lbs
moving-end connections to the enclosure bus              (80-102 Nm).
system and the roof-mounted bushings.
                                                         For connections between the bus bars and
These components must be checked for
                                                         the pole heads and connector box of the
cleanliness and condition. The vacuum
                                                         operator, torque M12 x 1.75 grade 8 bolts to
interrupters must also be checked for vacuum
                                                         52 ft-lbs (70 Nm).
integrity.
                                                         Some test engineers prefer to perform the
Check torque of the bolts that secure the roof
                                                         contact-erosion check during the manual
bushings to the top plate of the circuit
                                                         spring-charging check of the stored-energy
breaker. Torque should be in the range of 20-
                                                         operator, since charging of the springs is
25 ft-lbs (27-34 Nm).
                                                         necessary to place the contacts in the CLOSED
If a bushing has been removed or is being                position. Also, the vacuum integrity check is
replaced, tighten bushing mounting bolts in a            usually performed in conjunction with the
cross pattern, progressively increasing torque           high-potential tests.
from one-third to two-thirds to full torque.
                                                         These instructions follow the
Use anti-seize compound (Loctite* 77164 or               recommendation that these tests contact
77124 nickel anti-seize) on the threads of               erosion/manual spring-charging check, and
the roof studs to facilitate future removal of           vacuum integrity/high-potential tests) will be
a bushing should it become necessary.                    combined as described.                                                                      39
                    Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 41 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                                                                                Cleanliness check
                A                    A
                                                     Item      Description                      Figure 23 is a side view of the type SDV-R
                                                     A         Bushings                         distribution circuit breaker showing the
                                                                                                vacuum interrupters, bus connections, and
                                                     B         Bus
                                                                                                roof bushings. All of these components must
                                                     C         Vacuum interrupter
                                                                                                be cleaned and free of dirt or any foreign
                                                                                                objects. Use a dry lint-free cloth. For stubborn
                                                                                                dirt, use a clean cloth dipped in isopropyl
                 B               B                                                              alcohol (except for cleaning the vacuum
                                                                                                interrupters). For stubborn dirt on a vacuum
                                                                                                interrupter use a cloth and warm water and a
                 C                                                                              small amount of mild liquid-household
                                                                                                detergent as a cleaning agent. Dry thoroughly
                                                                                                using a dry lint-free cloth.
                                                                                                Also, inspect the bus work for any evidence of
                 C
                                                                                                loose bolts, bushings for any evidence of
                                                                                                damage, and flexible connectors for tightness
                                                                                                and absence of mechanical damage, burning,
                                                                                                or pitting.
                                                                                                Checks of the stored-energy operator
                                                                                                mechanism
                                                                                                The stored-energy operator checks are
                                                                                                divided into mechanical and electrical checks
                                                                                                for simplicity and better organization. The
                                                                                                first series of checks determine if the basic
                              Figure 23: Side view of type SDV-R distribution circuit breaker   mechanism is clean, lubricated and operates
                                                                                                smoothly without control power. The contact
                                                                                                erosion check of the vacuum interrupter is
                                                                                                also performed during these tasks.




40
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 42 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Maintenance and lubrication                       Check all components for evidence of
Table 3 on page 36 presents the                   excessive wear. Place special attention upon
recommended maintenance intervals for the         the closing spring-crank and the insulating
type SDV-R distribution circuit breakers. These   couplers and linkages.
intervals assume that the circuit breaker is
                                                  Lubricate all non-electrical moving or sliding
operated under “usual service conditions” as
                                                  surfaces indicated with a light coat of
discussed in ANSI/IEEE C37.04 and elaborated
                                                  synthetic grease or oil. Lubricants composed
in ANSI/IEEE C37.010. When actual operating
                                                  of ester oils and lithium thickeners will be
conditions are more severe, maintenance
                                                  generally compatible.
periods may occur more frequently. The
operations counter on the front panel of the      For all lubrication (except electrical moving or
circuit breaker records the number of             sliding surfaces), use one of the following:
operations. The maintenance and lubrication
                                                  •   Klüber Isoflex Topas L32
interval is the lesser of the number of closing
                                                      (part 3AX11333H)
operations or the time interval since last
maintenance.                                      •   Klüber Isoflex Topas L32N (spray)
                                                      (part 15-172-879-201).
The vacuum interrupter operator mechanism
is shown in Figure 24 with the front cover        Source: Klüber Isoflex Topas L32 or L32N:
removed to show construction details. The         Klüber Lubrication North America L.P.
movable end of the closing spring is              www.klueber.com
connected to a crank arm. The movable end
                                                  Fastener check
of the opening spring is connected to the jack
                                                  Inspect all fasteners for tightness. Both
shaft by a pull rod.
                                                  locknuts and retaining rings are used.
Clean the entire stored-energy operator           Replace any fasteners that appear to have
mechanism with a dry, lint-free cloth.            been frequently removed and replaced.              Figure 24: Operator mechanism
                                                                                                                         lubrication


        Klüber L32 or Klüber L32N




                                                                                                                                 41
                   Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 43 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                                                       High-speed moving parts.
                                                                       Can result in serious injury.
                                                                       Tripping spring is charged. If trip latch is moved, the stored-energy
                                                                       springs will discharge rapidly.
                                                                       Stay clear of circuit breaker components that are subject to sudden,
                                                                       high-speed movement.




     Figure 25: Contact-erosion mark   Manual spring-charging and                                The contact-erosion check procedure is:
                                       contact-erosion checks
                                                                                            •    Be sure the circuit breaker primary
                                       Perform the manual spring-charging check
                                                                                                 contacts are closed.
                                       contained in the section describing the
                                       installation check and initial functional            •    Observe the white contact-erosion mark
                                       tests. The key steps of this procedure are                (refer to Figure 17) on each pole. When
                                       repeated here:                                            any part of the white contact-erosion
                                                                                                 mark is visible, contact wear is within
                                       1.   Insert the hand-charging crank into the
                                                                                                 acceptable limits. A mechanic’s mirror is
                                            manual-charge socket at the front of
                                                                                                 a convenient means for viewing the
                                            the operator control panel. Turn the
                                                                                                 contact-erosion mark on each vacuum
                                            crank clockwise to charge the closing
                                                                                                 interrupter.
                                            spring. Continue cranking until the
                                            CHARGED flag appears in the window of 4.             Press the Open (red) pushbutton after
                                            the spring indicator.                                completing the contact-erosion check.
                                                                                                 Visually verify the discharged condition
                                       2.   Press the Close (black) pushbutton. The
                                                                                                 of the closing spring and that the circuit
                                            contact-position indicator on the
                                                                                                 breaker contacts are open.
                                            operator control-panel should indicate
                                            that the circuit breaker contacts are           5.   Press the Close (black) pushbutton.
                                            closed.                                              Nothing should happen. The manual-
                                                                                                 spring check should demonstrate
                                       3.   Perform the contact-erosion check.
                                                                                                 smooth operation of the operating
                                            Contact erosion occurs when high fault-
                                                                                                 mechanism.
                                            currents are interrupted. Determination
                                            of acceptable contact condition is              Electrical control checks
                                            checked by the visibility of the white          The electrical controls of the circuit breaker
                                            contact-erosion mark shown in Figure            should be checked during inspections to
                                            25: Contact-erosion mark dot (shown             verify absence of any mechanical damage,
                                            with circuit breaker OPEN). The white           and proper operation of the automatic
                                            contact-erosion mark is located on the          spring-charging and close and trip circuits.
                                            movable stem of the vacuum
                                                                                            Unless otherwise noted, all of these tests
                                            interrupters, near the plastic guide-
                                                                                            are performed without any control power
                                            bushing.
                                                                                            applied to the circuit breaker.




42
              Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 44 of 57
                                           Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




                               Hazardous voltage and high-speed moving parts.
                               Will cause death, serious injury, and property damage.
                               Do not bypass interlocks or otherwise make interlocks inoperative.
                               Interlocks must be in operation at all times.
                               Read instruction manual, observe safety instructions, and use qualified
                               personnel.




Check of wiring and terminals                       Electrical close and trip check
1. Physically check all the circuit breaker         (control power required)
   wiring for evidence of abrasion, cuts,           A check of the circuit breaker control circuits
   burning or mechanical damage.                    shall be performed. This check is made with
                                                    the control circuit of the circuit breaker
2.   Check all terminals to be certain they
                                                    energized.
     are solidly attached to their respective
     device.                                        1.   Once the circuit breaker springs are
                                                         charged, operate the circuit breaker
Automatic spring-charging check
                                                         electrical close command (via
(control power required)
                                                         pushbutton, control switch, or
Repeat the automatic spring-charging check
                                                         equivalent means). Verify by both the
on page 19 described in the section
                                                         sound of the circuit breaker closing and
describing the installation checks and initial
                                                         by the main contact status indicator
functional tests.
                                                         that the circuit breaker contacts are
Primary tasks of this check are:                         closed.
1.   The circuit breaker must be energized          2.   As soon as the circuit breaker has
     with control power for this check.                  closed, the automatic spring-charging
                                                         process is repeated.
2.   Energize the control-power source.
                                                    3.   After a satisfactory close operation is
3.   When control power is connected to the
                                                         verified, operate the circuit breaker
     circuit breaker, the closing spring
                                                         electrical close command (via
     should automatically charge. Visually
                                                         pushbutton, control switch, or
     verify that the closing spring is charged.
                                                         equivalent means). Verify by both the
Note: A temporary source of control power                sound of the circuit breaker opening
and test leads may be required if the                    and by the main contact status
control-power source has not been                        indicator that the circuit breaker
connected to the circuit breaker. When                   contacts are open.
control power is connected to the circuit
                                                    4.   After a satisfactory open operation is
breaker, the closing spring should
                                                         verified, hold the circuit breaker manual
automatically charge.
                                                         trip button and apply and maintain an
                                                         electrical close signal. The circuit
                                                         breaker should close, immediately trip,
                                                         the close spring should charge, and the
                                                         circuit breaker should not attempt to
                                                         close again.
                                                    Completion of these checks demonstrates
                                                    satisfactory operation of auxiliary switches,
                                                    internal relays and open and close coils.
                                                                                                                    43
                                              Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 45 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                                                    Figure 26: VSG/VSS40-0-40-A1 electrical contact life    Checks of the spring-charging motor
                                                                                                                            No additional checks of the spring-charging
                                                                                                                            motor are necessary. If it is necessary to
                                      Siemens VSG/VSS40-0-40 and all variants electrical contact life                       remove or replace the spring-charging
                                                                                                                            motor, torque the motor-mounting
                                                                                                                            hardware to 7.3-8 ft-lb (10-11 Nm).
                                   10,000                                                                                   Anti-pump relay
                                                                                                                            If it is necessary to remove the connections
 Number of electrical operations




                                                                                                                            to the anti-pump relay, use care to avoid
                                                                                                                            damaging the relay. Replace the relay if the
                                    1,000
                                                                                                                            relay terminals are damaged or loose in the
                                                                                                                            relay body.
                                     128                                                                                    Vacuum interrupters
                                     100
                                                                                                                            The life expectancy of vacuum interrupters
                                      50
                                                                                                                            is a function of the numbers of interruptions
                                                                                                                            and magnitude of current interrupted.
                                      10
                                        0.1                         1.0                       10.0         25.0 40.0
                                                                                                                            The vacuum interrupter contact life curve
                                                                                                                            (Figure 26: VSG/VSS40-0-40-A1 electrical
                                        Current (kA rms)
                                                                                                                            contact life) is offered as a guide to
                                                                                                                            expected life.




                                                                                                        Vacuum interrupters may emit X-ray radiation.
                                                                                                        Can result in serious injury.
                                                                                                        Keep personnel more than six feet away from a circuit breaker under
                                                                                                        test.




                                                                                                        High-potential tests employ hazardous voltages.
                                                                                                        Will cause death and serious injury.
                                                                                                        Follow safe procedures, exclude unnecessary personnel, and use safety
                                                                                                        barriers. Keep away from the circuit breaker during application of test
                                                                                                        voltages.




44
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 46 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




High-potential tests                              Note: This test includes not only the vacuum
The next series of tests (vacuum-integrity test   interrupter, but also the other insulation
and insulation tests) involve use of high-        components in parallel with the vacuum
voltage test equipment. The SDV-R operator        interrupter. These include the post insulators
under test should be inside a suitable test       and the insulating coupler, as well as the
barrier equipped with warning lights.             insulating (tension) struts between the upper
                                                  and lower vacuum interrupter supports. If
Vacuum-integrity check
                                                  these insulation components are
A high-potential test is used to verify the
                                                  contaminated or defective, the test voltage
vacuum integrity of the vacuum interrupters.
                                                  will not be sustained. If so, clean or replace
The test is conducted on the circuit breaker
                                                  the affected components, and retest.
vacuum interrupter primary contacts in the
open position (ground switch vacuum               If dc high-potential tests are used, note the
interrupter contacts closed) and with ground      following:
switch vacuum interrupter primary contacts
                                                  •   If a dc test indicates loss of vacuum,
in the OPEN position (circuit breaker vacuum
                                                       reverse the polarity of the test leads and
interrupter contacts closed).
                                                       retest.
Vacuum integrity test procedure
                                                  •   If the second test is successful, the
1. Observe safety precautions listed in the
                                                       vacuum interrupter has adequate
    danger and caution advisories. Construct
                                                       vacuum integrity.
    the proper barrier and warning light
    system.                                       •   If the second test also indicates loss of
                                                       vacuum integrity, replace the vacuum
2. G
    round the frame of the circuit breaker
                                                       interrupter.
   and ground each pole not under test.
                                                  As-found insulation and contact-
3. A
    pply test voltage (60 kV ac rms or 85 dc)
                                                  resistance tests
   across each circuit breaker vacuum
                                                  As-found tests verify the integrity of the
   interrupter for one minute (circuit breaker
                                                  circuit breaker insulation system. Megger* or     * Megger is a registered trademark
   open) or across each ground switch                                                               of Megger Group, Ltd.
                                                  insulation-resistance tests and contact-
   vacuum interrupter for one minute (circuit
                                                  resistant tests conducted on equipment prior
   breaker closed).
                                                  to installation provide a basis of future
4. If the vacuum interrupter sustains the test   comparison to detect changes in the
    voltage for that period, the vacuum           protection afforded by the insulation system,
    integrity has been verified.                  and in the integrity of the current-carrying
                                                  path. A permanent record of periodic as-
Note: The dc test voltage is given as a
                                                  found tests enables the maintenance
reference only. It represents values believed
                                                  organization to determine when corrective
to be appropriate and approximately
                                                  actions are required by watching for
equivalent to the required power-frequency
                                                  significant deterioration in insulation
withstand test value from ANSI/IEEE C37.04.
                                                  resistance, or increase in contact resistance.
The presence of this information in no way
implies any requirement for a dc withstand        Insulation and contact-resistance test
test on ac equipment or that a dc withstand       equipment
test represents an acceptable alternative to ac   In addition to the high-potential test
withstand tests. When making dc tests, the        equipment capable of test voltages, the
voltage should be raised to the test value in     following equipment is also required:
discrete steps and held for a period of one
                                                  •   AC high-potential tester with test voltage
minute.
                                                       of 1,500 volts, 60 Hz.
Do not use dc high-potential testers
                                                  •   Test equipment for contact-resistance
incorporating half-wave rectification. Such
                                                       tests.
devices produce high-peak voltages.
These high voltages will produce X-ray
radiation. Such devices also show erroneous
readings of leakage current when testing
vacuum circuit breakers.


                                                                                                                                     45
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 47 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                      Insulation and contact-resistance test              13. If no disruptive discharge occurs, the
                                      procedure                                                secondary control insulation level is
                                      1. Observe safety precautions listed in the              satisfactory.
                                          danger and caution advisories for the
                                                                                          14. Disconnect the shorting wire, reattach
                                          vacuum integrity check tests.
                                                                                              the multiple pin-plug, and reattach the
                                      2.    lose the circuit breaker. Ground the
                                           C                                                  leads to the spring-charging motor.
                                           ground switch terminal and the circuit
                                                                                          15. Perform contact-resistance tests of the
                                           breaker enclosure and ground each pole
                                                                                              primary contacts of both the circuit
                                           not under test. Use manual charging,
                                                                                              breaker and ground switch circuits. The
                                           closing and tripping procedures.
                                                                                              resistance should not exceed 30 micro-
                                      3.    pply 60 kV ac rms or 85 dc high-
                                           A                                                  Ohms between the fixed-end connection
                                           potential test voltage between a primary           pad and the moving-end connection pad
                                           conductor of the circuit breaker pole and          of the circuit breaker circuit and
                                           ground for one minute.                             60 micro-Ohms between the fixed-end
                                                                                              connection pad and the moving-end
                                      4.   If no disruptive discharge occurs, the
                                                                                              connection pad of the ground switch
                                            insulation system of the circuit breaker is
                                                                                              circuit (refer to Figure 9 on page 23).
                                            satisfactory.
                                                                                          Inspection and cleaning of circuit breaker
                                      5.    fter test completion, ground both ends
                                           A
                                                                                          insulation
                                           of the vacuum interrupters and the arc
                                                                                          1. Perform the spring-discharge check on
                                           chamber of each vacuum interrupter to
                                                                                              the circuit breaker. The spring-discharge
                                           dissipate any static charges.
                                                                                              check consists of:.
                                      6.    pen the circuit breaker. Ground the
                                           O
                                                                                          •    De-energize control power.
                                           circuit breaker terminal and frame of the
                                           circuit breaker enclosure and ground           •     ress red open/trip button on the
                                                                                               P
                                           each pole not under test.                           operating mechanism.
                                      7.    pply 60 kV ac rms or 85 dc high-
                                           A                                              •     ress black close button on the operating
                                                                                               P
                                           potential test voltage between a primary            mechanism.
                                           conductor of the ground switch pole and
                                                                                          •     gain press red open/trip button on the
                                                                                               A
                                           ground for one minute.
                                                                                               operating mechanism.
                                      8.   If no disruptive discharge occurs, the
                                                                                          •     erify spring-condition indicator shows
                                                                                               V
                                            insulation system of the ground switch is
                                                                                               DISCHARGED.
                                            satisfactory.
                                                                                          •     erify main contact status indicator
                                                                                               V
                                      9.   After test completion, ground both ends
                                                                                               shows OPEN.
                                           of the vacuum interrupters and the arc
                                           chamber of each vacuum interrupter to          •    All controls are on the circuit breaker
                                           dissipate any static charge.                        front panel (refer to Figure 9: Operator
                                                                                               panel controls of circuit breaker and
                                      10. D
                                           isconnect the leads to the spring-
                                                                                               manual charging of closing on page 23
                                          charging motor.
                                                                                               and manual charging of closing springs
                                      11. Disconnect secondary circuits for the                on. Visually verify the discharged
                                          operating mechanism by disconnecting                 condition of the springs.
                                          the multiple pin-plug and connect all
                                                                                          2.   Clean barriers and post insulators using
                                          pins on the operator side with a shorting
                                                                                               clean cloth and isopropyl alcohol.
                                          wire. Connect the shorting wire to the
                                          high-potential lead of the high-voltage
                                          tester and ground the circuit breaker
                                          enclosure.
                                      12. Starting with zero voltage, gradually
                                          increase the test voltage to 1,500 volts
                                          rms, 60 Hz. Maintain test voltage for one
                                          minute.


46
               Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 48 of 57
                                            Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




                                                      Protective relays and instruments
                                                      The type SDV-R distribution circuit breaker
                                                      can be equipped with a protective relay
 Risk of insulation damage with use of                package supplied on a hinged panel mounted
 incorrect compounds.                                 in the front of the relay and control
 May cause equipment dielectric failure.              compartment.
 Use only isopropyl alcohol to clean insulation. Do   To ensure satisfactory operation of protective
 not use any cleaning compounds containing            relays and instruments do not leave device
 chlorinated hydrocarbons such as
                                                      covers off longer than necessary. When a
 trichlorethylene, perchlorethylene or carbon
 tetrachloride. These compounds will damage the       cover has been broken, cover the device
 material used in the barriers and other insulation   temporarily and replace broken cover as soon
 on the circuit breaker.                              as possible.
                                                      Refer to the wiring and schematic diagrams,
                                                      and other instruction literature shipped with
                                                      the circuit breaker for additional specific
Functional tests                                      protective relay requirements.
Refer to the installation checklist in the
installation checks and initial functional tests      Equipment surfaces
section of this instruction manual. Functional        Inspect the painted surfaces and touch up
tests consist of performing at least three            scratches as necessary. ANSI-61 touch-up
manual spring-charging checks and three               paint is available from Siemens. This paint
automatic spring-charging checks. After these         matches the unit and is thinned and ready for
tests are complete, and the springs fully             use in one pint (473 ml) spray cans.
discharged, all fasteners and connections are         Inspect interior of unit for entrance of
checked again for tightness and condition.            moisture and repair as necessary.
                                                      Inspect ventilation filters, clean or replace as
                                                      appropriate.




                                                                                                                     47
                     Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 49 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                         Troubleshooting
Introduction
The following procedures along with the troubleshooting charts at the end of this section, provide maintenance personnel with a
guide to identifying and correcting possible malfunctions of the type SDV-R distribution circuit breaker.




Table 5: Troubleshooting


 Problem                             Symptoms                                                                        Possible causes and remedies
                                                                                                                     1. S
                                                                                                                         econdary control circuit is de-
                                                                                                                        energized or control circuit fuses
                                                                                                                        are blown. Check and energize
                                                                                                                        or replace if necessary.

                                                                                                                     2. S
                                                                                                                         econdary multi-pin plug
                                                                                                                        contacts A1 or D16 are not
                                                                                                                        engaging. Check and replace if
                                                                                                                        required.

                                                                                                                     3. D
                                                                                                                         amage to wiring, terminals or
                                                                                                                        connectors. Check and repair as
                                                                                                                        necessary.
                                     Closing spring will not automatically charge.
                                                                                                                     4. F
                                                                                                                         ailure of charging motor (88).
                                                                                                                        Replace if required.

                                                                                                                     5. M
                                                                                                                         otor cut-off switch LS21 or
                                                                                                                        LS22 fails to operate. Replace if
                                                                                                                        necessary.

                                                                                                                     6. M
                                                                                                                         echanical failure of operating
                                                                                                                        mechanism. Check and contact
                                                                                                                        the factory or Siemens field
                                                                                                                        service at +1 (800) 333-7421 or
                                                                                                                        +1 (423) 262-5700 outside the
 Circuit breaker fails to close.                                                                                        U.S.
                                                                                                                     1. S
                                                                                                                         econdary control circuit de-
                                                                                                                        energized or control circuit fuses
                                                                                                                        blown. Correct as indicated.

                                                                                                                     2. N
                                                                                                                         o closing signal to multi-pin
                                                                                                                        plug pin A2 or contacts A2 and
                                                                                                                        B3 are not engaging. Check for
                                                                                                                        continuity and correct protective
                                                                                                                        relay logic. Replace contacts if
                                                                                                                        required.

                                                                            Closing coil or solenoid (52SRC) fails   3. F
                                                                                                                         ailure of anti-pump relay (52Y)
                                     Closing springs charge but circuit
                                                                            to energize. No sound of circuit            contacts 21 to 22, 31 to 32 or
                                     breaker does not close.
                                                                            breaker closing.                            13 to 14. Check and replace as
                                                                                                                        required.

                                                                                                                     4. F
                                                                                                                         ailure of close coil (solenoid)
                                                                                                                        (52SRC). Check and replace as
                                                                                                                        required.

                                                                                                                     5. A
                                                                                                                         uxiliary switch NC contacts 41
                                                                                                                        to 42 are open when circuit
                                                                                                                        breaker contacts are open.
                                                                                                                        Check linkage and switch.
                                                                                                                        Replace or adjust as necessary.


48
                 Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 50 of 57
                                              Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Table 5: Troubleshooting (continued)


 Problem                                    Symptoms                                             Possible causes and remedies
                                                                       Closing coil energizes.
                                                                       Sound of circuit          1. M
                                                                                                     echanical failure of operating mechanism.
                                            Closing springs charge
                                                                       breaker closing is           Check and contact the factory or Siemens
 Circuit breaker fails to close.            but circuit breaker does
                                                                       heard, but circuit           field service at +1 (800) 333-7421 or
                                            not close.
                                                                       breaker contacts do          +1 (423) 262-5700 outside the U.S.
                                                                       not close.
                                                                                                 1. N
                                                                                                     uisance or false closing signal to secondary
                                                                                                    disconnect multi-pin plug contact. Check
                                                                                                    protective relay logic. Correct as required.
                                            Electrical problem                                   2. ( Stored-energy) closing coil (52SRC) terminal
                                                                                                    A2 is shorted-to-ground. Check to determine
 Nuisance or false close                                                                            if problems are in wiring or coil. Correct as
                                                                                                    required.
                                                                                                 1. M
                                                                                                     echanical failure of operating mechanism.
                                                                                                    Check and contact the factory or Siemens
                                            Mechanical problem
                                                                                                    field service at +1 (800) 333-7421 or
                                                                                                    +1 (423) 262-5700 outside the U.S.
                                                                                                 1. S
                                                                                                     econdary control power is de-energized or
                                                                                                    control power fuses are blown. Correct as
                                                                                                    indicated.

                                                                                                 2. D
                                                                                                     amage to wiring, terminals or connectors.
                                                                                                    Check and repair as necessary.

                                                                                                 3. N
                                                                                                     o tripping signal to multi-pin plug contact
                                                                                                    C2. Check for continuity and correct
                                                                                                    protective relay logic.
                                            Tripping coil or solenoid (52T) does not energize.
                                            There is no tripping sound.                          4. S
                                                                                                     econdary multi-pin plug contacts C2 or D2
                                                                                                    are not engaging. Check and replace if
                                                                                                    required.

                                                                                                 5. F
                                                                                                     ailure of trip coil (52T). Check and replace if
 Circuit breaker will not trip                                                                      necessary.

                                                                                                 6. A
                                                                                                     uxiliary switch 52a NO contacts 23 to 24 or
                                                                                                    33 to 34 are open when circuit breaker is
                                                                                                    closed. Check linkage and switch. Replace or
                                                                                                    adjust as necessary.
                                            Tripping coil (52T) energizes. No tripping sound
                                                                                                 1. F
                                                                                                     ailure of tripping spring or its mechanical
                                            is heard, and circuit breaker contacts do not
                                                                                                    linkage. Check and replace if required.
                                            open. In other words, they remain closed.
                                                                                                 1. M
                                                                                                     echanical failure of operating mechanism.
                                                                                                    Check and contact the factory or Siemens
                                            Tripping coil (52T) energizes. Tripping sound is        field service at +1 (800) 333-7421 or
                                            heard, but circuit breaker contacts do not open.        +1 (423) 262-5700 outside the U.S.

                                                                                                 2. O
                                                                                                     ne or more of the vacuum interrupters are
                                                                                                    held closed. Check and replace as necessary.
                                                                                                 1. T
                                                                                                     ripping signal remains energized on
                                            Electrical problem                                      secondary multi-pin plug contact C2.

                                                                                                 2. C
                                                                                                     heck for improper protective relay logic.
 Nuisance or false trip
                                                                                                 1. M
                                                                                                     echanical failure of operating mechanism.
                                                                                                    Check and contact the factory or Siemens
                                            Mechanical problem
                                                                                                    field service at +1 (800) 333-7421 or
                                                                                                    +1 (423) 262-5700 outside the U.S.


                                                                                                                                                    49
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 51 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                          Overhaul

                                                                       Hazardous voltages and high-speed moving parts.
                                                                       Can cause death, serious injury, or property damage.
                                                                       All replacement of circuit breaker components must be performed with
                                                                       the circuit breaker completely de-energized and the springs discharged.




                  Number of           Circuit breaker overhaul                             1.    Vacuum interrupters must be replaced by
                  closing             Table 6 lists the recommended overhaul                     factory-trained personnel. Contact
 Type             operations
                                      schedule for type SDV-R distribution circuit               Siemens medium-voltage customer
 SDV-R                                breakers operating under ANSI/IEEE “usual                  service at +1 (800) 347-6659 or +1 (919)
                  10,000
 SDV-R-AR                             service conditions” as discussed in ANSI/IEEE              365-2200 outside the U.S.
                                      C37.04 and elaborated in C37.010. When
                                                                                           2.    Close coil (52SRC) and trip coil (52T).
Table 6: Overhaul schedule ANSI/
                                      actual operation conditions are more severe
IEEE "usual conditions"               or the circuit breaker operated more                 •     Remove two “push on” terminal
                                      frequently, overhaul period may coincide with              connections
                                      the maintenance interval in Table 3:
                                                                                           •     Remove two M4 hex-head screws and
                                      Maintenance and lubrication intervals on
                                                                                                 remove solenoid.
                                      page 36. The operations counter on the front
                                      panel of the circuit breaker records the             •     Install replacement coils with new M4 x
                                      number of operations.                                      10 hex-head screws (Siemens part # 00-
                                                                                                 000-443-820) and new lock washers for
                                      Replacement at overhaul
                                                                                                 M4 (Siemens part # 00-000-288-316).
                                      The following components are replaced
                                      during an overhaul of the circuit breaker,           •     The coil-mounting screws must be
                                      when required:                                             installed using thread locking adhesive
                                                                                                 (Loctite #222, Siemens part 15-133-281-
                                      •    Vacuum interrupters as determined by
                                                                                                 007) and primer (Loctite primer T
                                           vacuum integrity test, contact erosion or
                                                                                                 (#7471), Siemens part 15-133-281-005).
                                           according to overhaul schedule (refer to
                                           Table 6)                                        •     Connect wires to coils with new wire
                                                                                                 terminals (Siemens part # 15-171-600-
                                      •    Close coil, 52SRC
                                                                                                 002).
                                      •    Trip coil, 52T.
                                                                                           3.    Lubricate operating mechanism
                                      When these parts are changed, locking                      according to maintenance and
                                      devices must also be removed and replaced.                 lubrication information in the
                                      These include lock washers, retaining rings,               maintenance section of this manual.
                                      retaining clips, spring pins, cotter pins, etc.
                                                                                           4.    When work is complete, operate the
                                                                                                 circuit breaker and close and open
                                                                                                 several times, and check that all screw
                                                                                                 connections are tight.



50
             Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 52 of 57
                                          Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Hydraulic shock absorber                      After and internal arcing fault
The mechanism is equipped with a hydraulic    In the unlikely event of an internal arcing
shock-absorber that functions when the        fault, de-energize and isolate all primary and
circuit breaker opens. The shock absorber     secondary circuits before performing any
should require no adjustment. However, at     inspections. Contact Siemens medium-
maintenance checks, the shock absorber        voltage customer service at +1 (800) 347-
should be examined for evidence of leaking.   6659 or +1 (919) 365-2200 outside the U.S
If evidence of fluid leakage is found, the    for assistance with repairs or replacement
shock absorber must be replaced to prevent    parts and components.
damage to the vacuum interrupter bellows.




                                                                                                                   51
                  Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 53 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




                                          Disposal

                                                                       Stored energy.
                                                                       Can cause death, serious injury, or property damage.
                                                                       Mechanisms contain stored energy, which may be released during
                                                                       disassembly.
                                                                       Wear suitable protection and take appropriate precautions when
                                                                       disconnecting and removing moving parts.




                                                                       Heavy objects.
                                                                       Can cause death or serious injury.
                                                                       Disassembly may cause an unbalanced load, and could result in falling
                                                                       objects.
                                                                       Take appropriate precautions in a properly designated workspace to
                                                                       maximize support and stability.




                                      Siemens equipment is environmentally                 Disposal regulations vary from locality to
                                      friendly product predominantly consisting of         locality and may be modified over time.
                                      recyclable materials. For disposal, some             Specific regulations and guidelines should
                                      disassembly, separation, and professional            be verified at the time of waste processing
                                      services handling may be required.                   to ensure that current requirements are
                                                                                           being fulfilled. For specific assistance in
                                      Materials to be handled include but are not
                                                                                           understanding and applying regional
                                      limited to:
                                                                                           regulations and policies or manufacturer’s
                                      •    Metals: Should be transferred and               recommendations, refer to the local
                                           recycled as mixed scrap metals.                 Siemens service representative for
                                                                                           additional information.
                                      •    Plastics: Plastic containing a recycle
                                           symbol should be recycled. Plastic
                                           lacking the recycle symbol should be
                                           discarded as industrial waste.
                                      •    Small electronics, insulated cables, and
                                           motors: Should be recycled via
                                           electronics scrap disposal companies
                                           specialized in separating and sorting as
                                           described above.
                                      •    Batteries: Should be recycled via a
                                           recycling company.
52
               Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 54 of 57
                                            Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




  Appendix
Table 7: Technical ratings


                             Rated withstand                                                         Rated transient
                             voltages                   Rated                                        recovery voltage2      Rated            Rated
                                                        short-                                                              permissible      closing
              Rated          Lightning                  circuit and    Rated           Rated         uc TRV    t3 time to   tripping         and
              maximum        impulse        Power       short-time     interrupting    continuous    peak      voltage      delay time       latching
              voltage        (BIL)          frequency   current        time1           current       value     uc           Y                current
 Circuit
 breaker
 type         kV, rms        kV3            kV          kA, rms        ms/cycles       A, rms        kV        μs           sec              kA, peak
                                                                                       1,200,
 38.0-25      38.0           200/258        80          25             50/3                          71.7      59           2                65
                                                                                       2,000
                                                                                       1,200,
 38.0-31.5    38.0           200/258        80          31.5           50/3                          71.7      59           2                82
                                                                                       2,000
                                                                                       1,200,
 38.0-40      38.0           200/258        80          40             50/3                          71.7      59           2                104
                                                                                       2,000




Addtional key ratings for SDV-R and                       Addtional key ratings for SDV-R-AR:                    Footnotes:
SDV-R-AR:                                                 •  Rated accessibility type 2B                         1.   TRV values are in accordance
                                                                                                                       with ANSI/IEEE C37.04-2018
•  Rated closing time <45 ms                              •  Rated internal arcing short-circuit
                                                                                                                 2.    First value is full-wave impulse
•  Rated opening time <30 ms                                 current 25, 31.5, or 40 kA                                withstand circuit breaker open
•  Rated mechanical switching time                        •  Rated arcing duration 0.5 s.                              or closed. Second value is
   (vacuum circuit breaker open to ground                                                                              chopped-wave impulse
   switch close) 12-16 ms                                                                                              withstand, applicable only
•  Grounding switch rated short-time                                                                                   with circuit breaker closed.
   current 12.5 kA
•  Grounding switch rated closing and
   latching current 32.5 kA.




Table 8: Control data                                                                                            Footnotes:
                                                                                                                 1.   First value is for standard 50 ms/
 Stored-energy operator                                                                                               three-cycle interrupting time.
                                                                                                                      Second value is for optional 83
                 Range                            Close coil      Trip coil1, 6    Spring charging motor
                                                                                                                      ms/five-cycle interrupting time
                                                                                   Amperes      Charging         2.   For stored-energy operator,
 Nominal         Close             Trip           A               A                run (avg.)   seconds                power requirement for second
 125 Vdc         90-140            70-140         2.1             7.4/4.8          4            10                     trip coil is approximately 70 W
                                                                                                                       (dc) or 50 VA (ac). Power
 250 Vdc         180-280           140-280        2.1             9.6/4.2          2            10                     requirement for undervoltage
 120 Vac         104-127           104-127        2.0             —                6            10                     device is approximately 20 W
                                                                                                                       (dc) or 20 VA (ac).
 240 Vac         208-254           208-254        2.0             —                3            10




                                                                                                                                                      53
                    Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 55 of 57
Types SDV-R and SDV-R-AR distribution circuit breakers | Instruction manual




Table 9: Interrupting capacity auxiliary switch contacts

                                           Control circuit voltage
 Type auxiliary        Continuous
 switch                current A           120 Vac      240 Vac          125 Vdc      250 Vdc
                                           Non-inductive circuit interrupting capacity in A

 Circuit breaker                           10           5                9.6          4.8
                       10
 auxiliary switch                          Inductive circuit interrupting capacity in A
                                           6            3                6            3



Table 10: Type SDV-R distribution circuit breaker weight in lbs (kg)

                                 Continuous current                                               Footnotes:
                                                                                   Seismic        1.  Weight does not include shipping pallet.
 Voltage    Interrupting         1,200 A1,2      2,000 A1,2       Pallet           cross braces   2.  Weight does not include seismic cross braces.
                                                                                                  3.   Weights are for SDV-R non-arc-resistant
                                 5,030           5,525            150              177
 38.0 kV    25/31.5/40 kA                                                                              versions. For SDV-R-AR arc-resistant versions,
                                 (2,282)         (2,506)          (68)             (77)
                                                                                                       add 550 lbs (249 kg).


Table 11: Space heater data

                                                                                   Heater         Footnotes:
 Location
                                                                                   wattage        1.  Thermostat controlled and set to turn off at
 High-voltage compartment                                                          1,2001              95 °F.
                                                                                                  2.   Thermostat controlled and set to turn off at
 Relay and control compartment                                                     1001                10 °F.
 Operator compartment - stored-energy operator
                                                                                   1502
 (for application below -30 °C down to -50 °C)




54
                  Case 6:21-cv-00206-ADA Document  1-2 Filed 03/04/21 Page 56 of 57
                                               Instruction manual | Types SDV-R and SDV-R-AR distribution circuit breakers




Table 12: Technical ratings

 Item                                             Unit          38.0 kV                      Footnotes:
 Lightning impulse withstand voltage
                                                                                             1
                                                                                               Circuit breaker is in closed
 •    Full wave 1.2/50 µs                                       200                             position.
                                                  kV                                         2
                                                                                                User must supply external time
 •    Chopped wave 2 µs1                                     258
 •     Chopped wave 3 µs                                     ----                             delay (typically using setting in
                                                                                                 reclosing relay) for the minimum
 Power-frequency withstand voltage                kV            80
                                                                                                 reclose time interval of 0.3 s in
 Rated short-circuit current                      kA            25/31.5/40                       accordance with ANSI/IEEE.
 %dc component                                    %             48
                                                                                             3
                                                                                                 Consult factory for -50 °C.

 Rated closing and latching current               kA peak       65/82/104
 Rated duty cycle
 •    Reclosing duty                           ----
                                                                O-0.3 s-CO-15 s-CO
 •       Non-reclosing duty
 Minimum reclosing time2                          s             0.3
 Rated power frequency                            Hz            60
 Capacitance switching
                                                  A
 •   Overhead line                                           100
 Phase spacing (bushing center-to-center)         inches (mm)   19.5 (495)
 External creep                                   inches (mm)   41.0 (1,040)
 External strike-to-ground                        inches (mm)   17 (480)
 Operating temperature range3
 •   Standard                                   °C            -30 to +40
 •     Optional                                              -40 to +403
 Operating mechanism                              ----          Stored-energy
 Closing time                                     ms            55
 Opening time by interrupting time
 •     hree-cycle
     T                                           ms            ≤38
 •    Five-cycle                                             ≤56
 Dual trip coils (mechanically and electrically
                                                  ----          Optional
 independent)
 Auxiliary voltages (options)
 •    Close, trip and protection                 ----          See Table 8
 •     Space heaters, auxiliaries                Vac           120/240
 Contact gap (stroke)
 Vacuum interrupter type
                                                  mm            18-22
 1,200 A
 2,000 A                                                        18-22




                                                                                                                                 55
                    Case 6:21-cv-00206-ADA Document 1-2 Filed 03/04/21 Page 57 of 57




Published by Siemens Industry, Inc. 2020.
Siemens Industry, Inc.
7000 Siemens Road
Wendell, North Carolina 27591
For more information, For more information, including service or parts,
please contact our Customer Support Center.
Phone: +1 (800) 333-7421
To request a service or parts quote online, visit:
www.usa.siemens.com/techsupport or
e-mail callcenter.industry@siemens.com.
www.usa.siemens.com/sdv
Article No. SIDS-T40038-00-4AUS
Printed in U.S.A.
© 2020 Siemens Industry, Inc.
The technical data presented in this document is based on an actual
case or on as-designed parameters, and therefore should not be relied
upon for any specific application and does not constitute a performance
guarantee for any projects. Actual results are dependent on variable
conditions. Accordingly, Siemens does not make representations,
warranties, or assurances as to the accuracy, currency or completeness
of the content contained herein. If requested, we will provide specific
technical data or specifications with respect to any customer’s
particular applications. Our company is constantly involved in
engineering and development. For that reason, we reserve the right to
modify, at any time, the technology and product specifications
contained herein.
